    ,   .               Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 1 of 42
(Post 11/2015)




                                                    UNITED STATES DISTRICT COURT
                                                                                                                                 FILED
                                                                                                                               U.S. DISTRICT COURT
                                                                                                                           EASTERN DISTRICT ARKANSAS
                                                    EASTERN DISTRICT OF ARKANSAS
                                                         Ce,,trJ         DMSION                                                   JUL O8 2021
                                                                                                                       •    TAMMY H. DOWNS, CLERK
                                                                                                                       By:            ~ DEPCLERK


                        (Name of plaintiff or plaintiffs)

                                     v.                                       CIVIL ACTION NO.                    J.1: 21- c..v- lol'-1- kbg
                                                                              (case number to be supplied by the assignment clerk)

             ,Sc:fr Oro ~£~aJ~
                                                                                             This can a11igned to District Judge               Bwer
                                                                                             and to Magistrate Judge _Vi...a..i&o_!l""ill.p~c.-------

                   (Name of defendant or defendants)

                        COMPLAINT UNDER TITLE VII OF THE CML RIGHTS ACT OF 1964

                        1.        This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.          Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                       2.         Plaintiff,        ~ohh                 li:1 ~vili& }"(.
                                                                             (name of plaintift) ... J                <,'\ ,
                                                                                                                                             is a

             citizen of the United States and resides at                      I~ (,u              t,.J\ V\Q.b(JY"A)lf/ ~

                 hi Hle locll                                 %ftu1-j                              <1;,r;;:s2 s                   -iJ~t
                 &t>J-c£}1$,icJ<{;:3)                              (county)                                  estate)
                                                                                                                                     (ZIP)

                       (telephone)

                       3.         Defendant,          (s -t: .0 Cn-fPet':- w ~ '                                                lives at, or its

                                                                                                    Nor+k W.iiu f=alL,
             business is located at ---+~..........~~-IL-'(n'-"'lar-\cm-J-le-'o""'fd_e_fe.../C....:..."-n"""t)~

             ~JU1.L,   (county)
                                                     t4-vfLoSt;lts
                                                             (state)
                                                                                  es:>        '72 u7/ . (city)
                                                                                                  (ZIP)

                       4.         Plaintiff sought employment from the defendant or was employed by the
            Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 2 of 42
•




    defendant..
    ~  ~ ,
                    IkD l ~ ~ SJ-ltd. c1}Nor/L
                              (stm,IJdd   L( s)
                                               /,.,; Yi< f&L  {                    (city)
    · 1JK.-}              .           1(-dtA.~                 1 _ _ _.
                                                          • ____
           (county)                       (state)                  (ZIP)

           5.      Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

    and 10 of the complaint on or about       {)    9
                                              (month)
                                                                  ~
                                                                   (day)
                                                                        6                   go~
                                                                                             (year)

           6.      Plaintiff filed charges against the defendant with the Equal Employment

    Opportunity Commission charging defendant with the acts of discrimination indicated m

                                                                              I_L\______..:;tQ"--=--~-1__
    paragraphs 9 and 10 of this complaint on or about _,(3"""""-___._}_ _ _.....
                                                          (month)          (day)             (year)

           7.      The Equal Employment Opportunity Commission issued a Notice of Right to Sue

    which was received by plaintiffon       OL(           O){ ~ \                   ,acopyofwhichnotice
                                             (month)     (day)     (year)
    is attached to this complaint.

           8.      Because of plaintiff's (1)       /       race, (2)       / " color, (3)_ _ _ sex,

    (4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                   (a) _ _ _ failed to employ plaintiff.

                   (b)        ✓      terminated plaintiff's employment.

                   (c) _ _ _ failed to promote plaintiff.

                   (d)   d~ q,,J\.iru of: ck ck-                          01Uli..i ~        a,   -Jwl'IL



           9.      The circumstances under which the defendant discriminated against plaintiff were
     I ..
                    Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 3 of 42
.,



                      I ✓ ~eil~ a wJl rm 'iUl g (~~ D2 £ef /6n-fxr
            as follows:

            \iicJYl'\ if:P-1/\ .,Jl 4kt V11f- l.- c,JoJ ,?ir...} ~       lak.f,
             ~ 1:l a:~?;;:; t::k~- t:;;1;         7
             Z "m favh .£-or a /711&/-,';; ad!J!M·'YJ ~ .
             fv,J, , ZL c,Jas l'1clt I b, t k, M 'n:i 41 W-( g,kfs Y'P'f .Oi--kr
            J J½~e(Lvi-14- 4 ~ ~ ~ 11} a_neu) ()J;Jd:
             ~/~ J_ \das J.«,prfj an ~ yih , 't/us rl.Ruuc ~~
                    10.    The acts set forth in paragraph 9 of this complaint:

                           (a) _ _ _ are still being committed by defendant.

                           (b) _ _ _ are no longer being committed by defendant.

                           (c)      ✓may still be being committed by defendant.
                    11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

            Employment Opportunity Commission which charges are submitted as a brief statement of the

            facts supporting this complaint.

                   WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                           (a) _ _ _ Defendant be directed to employ plaintiff, and

                           (b) _ _ _ Defendant be directed to re-employ plaintiff, and

                           (c) _ _ _ Defendant be directed to promote plaintiff, and

                           (d)    ✓      Defendant be directed to   ~ O. ";,QJ/&.fl1fflf WJJlu./vJJdta Jt.
            and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

            costs and attorney's fees.
                          Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 4 of 42
EEOC Form 161 (11/2020)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:    John H. Lovelace, Jr.                                                           From:     Little Rock Area Office
       18 W Windsor Drive                                                                       820 Louisiana
       Little Rock, AR 72209                                                                    Suite 200
                                                                                                 Little Rock, AR 72201



       D                     On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                                  EEOC Representative                                                     Telephone No.

                                                 Margie Myers,
493-2021-00344                                   Investigator                                                            (501) 324-6214
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fai! to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       []]       The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                                                                      04/08/2021
 Enclosures(s)                                                    William A. Cash, Jr.,                                        (Date issued)
                                                                  Area Office Director
 cc:
           Leslie Eagle
           VP of HR
           S&D Coffee Inc.
           PO Box 1628
           Concord, NC 28026
                      Case 4:21-cv-00614-KGB
     *AAS578C+5436569242021177921*                                             Document 2 Filed 07/08/21 Page 5 of 42                                                 6/18/2021 9:59 AM




     1111 IIHH 1111111111 11111111111111 U 11 II I I II lllrnll lllll lllHIHI ~11111I
                                                    ARKANSAS DIVISION OF WORKFORCE SERVICES
                                                              NOTICE OF AGENCY DETERMINATION



                                                                                                                                   Mailing Date Of Notice:              6/21/2021
                                                                                                                                   Local Office No:                     00130
                                                                                                                                   Initial Claim:                       02/01/2021
                             JOHN H LOVELACE                                                                                       SSN:***-**-6345                      BYQ:2O211
                             18 W WINDSOR DRIVE
                             LITTLE ROCK AR 72299                                                                                  S & D COFFEE INC
                                                                                                                                   PO BOX 283
                                                                                                                                   ST LOUIS MO 63166


     FINDING OF FACTS:                  The claimant was discharged from the job on 09-22-21 due to alleged misconduct related
                                                                                                                                                                                          7i:
;z;- performance. The employer failed to provide sufficient information to substantiate this allegation.                                                                                  w
a:                                                                                                                                                                                        c::
w                                                                                                                                                                                         w
:c                                                                                                                                                                                        :c
9                                                                                                                                                                                         9
12   DECISION: Not disqualified. ***lmportante: Este documento(s) contiene informacion importante acerca de su derecho de 12
     compensacion por desempleo, responsabilidades y/o beneficios. Es muy importante que usted entienda la informacion
     contenida en este documento. Si necesita ayuda en la traduccion y comprension de esta informacion, por favor reportese
     a su oficina local de inmediato. Si usted no esta de acuerdo con esta determinacion o decision, debe presentar una
     apelacion antes del plaza Ifmite especificado en la determinacion o decision.


     LAW: ACA § 11-10-514(A) provides that an insured worker will be disqualified from receiving benefits if he or she is
     discharged from his or her last work for misconduct in connection with the work. Misconduct includes, without limitation,
     the disregard of an established bona fide written rule known to the employee or a willful disregard of the employer's
     interest.


     APPEAL RIGHTS: ACA §11-1O-524(A) provides that a party entitled to this notice may file an appeal within 20 calendar
     days after the mailing of the notice to his last known address. An appeal may be filed by either completing a written
     appeal form (which may be obtained from any Division of Workforce Services Office                                     or at
     https://www.dws.arkansas.gov/unemployment/appealing-ui-determination/) or by writing to the Arkansas Appeal Tribunal,
     P.O.Box 8013, Little Rock, AR 72203. Please attach a copy of this form to the appeal letter and continue to file weekly
     claims to protect your benefit rights. All correspondence relating to an appeal should include the claimant's Social Security
     number. More information regarding the unemployment insurance program may be found in UI handbook, at
     www.dws.arkansas.gov or the local office listed below.

       TIMELY:     Y                                                                                   FAX: 501-682-7797 PHONE: 501-682-8030
       514AOXOO                                                                                        DIVISION OF WORKFORCE SERVICES
       CLAIMANT COPY                                                                                   P.O.BOX 4970
                                                                                                       LITTLE ROCK, AR 72209




          *** Servicios de lnterpretaci6n/Troducci6n disponib/es par media de su oficino local. -- Ewor Jerbal in ukok ikijien jeje im kennaan ilo opij ko ijo kwoj pad ie.
         --- Cac Dich Vv Thong Djch/Phien Djch c6 sGn qua van phong r!ja phvctng cua quy vj. -- m'i,:;n,vu::~1wi,:;fjvee:;vhv?mu§nwv,vw,:,,cc::,::n,v«uctm::::nv
                                                  - Interpretation/Translation services available through your local office. 0 •
     AAS578C     3.0.10                                                                                                                                                   Page 1 of 1
                                  Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 6 of 42



               Arkansas Division of          PO Box 2981
              Workforce Services             Little Rock, AR 72203-2981
             OFFICIAL BUSINESS
             PENALTY FOR PRIVATE USE, $300



                                                                                                  -=
             1154 1 AB 0.428
             4*2****ALL FOR MDC 720
                                                                                                  =
             JOHN H LOVELACE
             18 W WINDSOR DRIVE
             LITTLE ROCK, AR 72209-2029


             11111 •111 1••1•11 •11111 I11 •1111 111 1l1111 •11•111 •11•1••11 III111 1•II




                                       ...
                                         ~    _,




II




0621 I 2021-06-21Form637598631713981134.pdf 10001154 1111
         Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 7 of 42


                      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                               Little Rock Area Office


•
John H. Lovelace, Jr.
18 W Windsor Drive
                                                                                         820 Louisiana St., Suite 200
                                                                                              Little Rock, AR 7220 I
                                                                             Little Rock Status Line: (866) 408-8075
                                                                             Little Rock Direct Dial: (501) 324-5060
                                                                                                 FAX (501) 324-5991
                                                                                             Website: www.eeoc.gov



Little Rock, AR 72209

        Re:     John H. Lovelace, Jr. v. S & D Coffee and Tea, Inc.
                EEOC Charge No. 493-2021-00344

Dear Mr. Lovelace:

The enclosed Notice terminates our processing of your charge and gives notice of ypur right to sue within
90 days. On March 12, 2021, a copy of the Respondent's Position Statement was released to you through
the Commission's public portal. After receiving your March 31, 2021, response, all evidence collected
during the investigation was thoroughly reviewed. Based upon its investigation, the Commission is unable
to conclude the information obtained establishes violations of the statutes enforced by the Commission.
The investigation r-:vealed the following facts.

You alleged you were discharged because of your race, Black, in violation of Title VII of the Civil Rights
Act of 1964, as amended.

The evidence shows your first day of employment was September 9, 2020. The Respondent provided a
copy of a September 2. 2020, email from Ryan Ciak to johnlovelace44 6yr@indeedemail.com. Included
in the email is the following information: '·Training will be facilitated from 8:00 am to 5:00 pm. each day.
Please pian to arrive by 7:50 am. We will begin training at 8:00 am." By email dated September 2, 2020,
johnlovelace44 6yr@indeedemail.com responded, ·Thank you! I am very excited to join the team!" On
September 9. 2020, you arrived at approximately 8:25 am.

The Respondent provided a copy of a September 18, 2020, ( I :00 am until 2:00 pm) meeting notification
sent to you and Coworkers. The Respondent also provided information showing you "accepted'' the invite.
You arrived at approximately I :23 pm.

The Respondent provided information indicating that two (2) Ciient Experience Leads, Coworkers. and a
Company Senior Vice President witnessed you falling asleep during two meetings (September 9, 2020 and
September 11, 2020).

Your witness statement from Loretta Dumas states, ·'I do not recall John sleeping during the meeting." It
does not state you did not sleep during this or other meetings.

No further action will be taken by this office regarding your Charge of Discrimination. The District
Director's determination in this matter is attached. This determination concludes the processing of the
charge by the EEOC, but does not affect your right to sue on your own behalf. You may pursue the matter
by filing in Federal District Court as explained in the Dismissal and Notice of Rights and the Information
Sheet.

                                                 Sincerely,

                                                 !lffa~ie ~ r , J
04/08/2021                                       Margie Myers
Date                                             Investigator
Enclosure (Form 161 w/attachments)
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 8 of 42
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 9 of 42
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 10 of 42
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 11 of 42
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 12 of 42
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 13 of 42
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 14 of 42
         Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 15 of 42




fmn,•
Sent: Friday, September 4, 2020 1:27 PM
To: 'jj1uv2002@msn.com'
Subject: Welcome to S&D Coffee




Welcome to S&D Coffee and Tea!




that you will need to bring on your first day to complete your 1-9 process, you can bring either one
                                                                    an one




                     AUDREY MACEK
                     Payroll Bene Admin
                     300 Co cord;:> wy. S Concord, C 28027
                     ?: 704.782.3121 x43 9\\ F: 704-720-0945
   I I • I ,J V.: ._ .,,, u• u• - L_~ /J J
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 16 of 42
                                                                               r:_,o
    (    (501 902-9909
                                                                                                                                                         .~       • -,;,,             "7- ----.;,~ ••
                                                                                                                             ,......        •                                                            '<"•




                                                                                       4:22 PM
                                                                                                                         ·;: ·wno is this?
                                                                                                                                       -     -<          -            •           -.• ~    •     C. I •




          Ryan       423 PM



                             Thursday SepterPber 11, 2020



          Sorry, I can't talk right now. . 2 _30 PM

                                                                                                       ~    _,,:              :.,.,,.           -       ~:~   J   ....... _   '"l -.·           :-::.r-~
                                                                                                            Ran into traffic·•,·:
                                                                                                  .                                                                                             .



                                                                          12.32 PM
                                                                                               ·: Down the street ·
                                                                                                   r            !:                •                 l    •                                           •    :••••




          Ok. Thanks for letting me know                                                                                                   12:42 PM

                   ._~- : ·.               .   .   ~   .     ,    .,,.    - /;·.   . -     ,   '            .            .                  ... ,                     . --- . ..,."";"";                   -;


                   r Yes·I got h~re -,at,33 a car stopped on ...:
        12·44 PM
                   ~--1i30
                     .   . .. ~   ......               . .       ~,,     . -                   ,           .'
                                                                                                                     .
                                                                                                                                      -         .
                                                                                                                                                              .
                                                                                                                                                                  ~
                                                                                                                                                                              .
                                                                                                                                                                              ~
                                                                                                                                                                                          --<: ...            .,.




                            Tuesday, September 22, 2020


                     I'm at mcdonalds been waiting on
                     my food

                                                       What do I do I paid in the app
                   12:30 PM



                                                                                                                     12.39PM . .



                          Thursday, September 24, 2020

                                                                                   -   -                                                                                          -                       .
                                                                    •: C_an I pick up my check?
                                           11 :08 AM




    ~     D        +
            111                                                   0                                                                             <
~ ibifh   J   Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 17 of 42




                LORETTA M. DUMAS

                 ••    Verizon -;:-            6 :29 PM         87% 1.1')




                      Cancel                  West rock
                                                                 •
                      S ,b ec     West rock


                  To Whom it may concer .
                  On the day that Joyce held a meeting , o
                  supervisor Ryan , had told John and mysel
                  to go ahead and go take our hour lunch . No
                  one ever told us what time Joyce was goin
                  to be holdin the meeting. When I arrive
                  ba k , l"k 5 minut s efore John the
                  meeting was being held , Ryan had texted
                  bo h o and I while e ere a lu c a
                  asked what time we left , we both had replied
                  back i h a ime , but Ryan didn't respon
                  back . After the meeting he called me and
                  John in a room to discuss that we should be
                  here when Joyce holds meetings, but Ryan
                  did not ive us a time to be back by for the
                  mee in . I a ked k what should I do , he
                  replied back to me , you need to apologize to
                  Joyce. So I did . I do not recall John
                  sleeping during the meeting.
                                      ·n er ly, or tta Dumas

                n      v   Reply

                                111              0          <
        Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 18 of 42




        EEOC (INQUIRY) NUMBER: 493-2021-00344
                              Inquiry Information
REASON(S) FOR CLAIM

Date of Incident (Approximate): 09/25/2020

Reason for Complaint: Race, Color

Pay Disparity:

Location of Incident: Arkansas

Submission (initial inquiry) Date: 12/01/2020

Claim previously filed as charge with EEOC? No

Approximate Date of Filing: N/A

Charge Number: N/A

Claim previously filed as complaint with another Agency? No

Agency Name: N/A

Approximate Date of Filing: N/A

Nature of Complaint: N/A

INQUIRY OFFICE

Receiving: Little Rock Area Office

Accountable: Little Roc k Area Office

APPOINTMENT

Appointment Date and time: 02/05/2021 03:00 PM US/Central

Interview Type: Phone

APPROXIMATE DEADLINE FOR FILING A CHARGE:                   03/25/2021

POTENTIAL CHARGING PARTY

First Name, Middle Initial: John , H

Last Name: Lovelace

Street or Mai ling Address: 18 W WINDSOR DRIVE

Address Line 2:
          Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 19 of 42



City, State, Zip: LITTLE ROCK, AR, 72209

Country: UNITED STATES OF AMERICA

Year of Birth:

Email Address: jjluv2002@msn.com

Home Phone Number:

Cell Phone Number: (501) 913-8083

RESPONDENT/Employer

Organization Name: S & D COFFEE INC

Type of Employer: Business or non-profit organization that I applied to , work for, or
worked for

Number of Employees: 20 or more employees

Street or Mailing Address: 300 CONCORD PKWY S

Address Line 2:

City, State, Zip Code: CONCORD.NC, 28027

County: Caba rrus

Phone Number: (800) 933-2201

RESPONDENT CONTACT
First and Last Name: Leslie Goodman Eagle

Email Address:

Phone Number:

Title: Human Resources Director or Owner

LOCATION OF POTENTIAL CHARGING PARTY'S EMPLOYMENT

Street or Mailing Address: 1601 Gregory Street

Address Line 2:

City, State, Zip Code: 72114

County:

POTENTIAL CHARGING PARTY'S DEMOGRAPHICS
Gender: M
        Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 20 of 42



Disabled: I have a disability

Are you Hispanic or Latino? not hispanic or latino

Ethnicity: Black or African American,

National Origin:

Adverse Action(s)

I was never written up disciplined by the company was not given any notice .
Me and another white employee were both told by Ryan our sup to take our
lunch hour, he thought we were not included in a meeting. I was not late
from lunch they counted me late to the meeting meaning we would not have
gotten our lunch hour like all the other employees. Nothing was done to her
at all and I was terminated . I spoke with CJ HR rep he agreed and stated he
would get me reinstate or find me another job in WestRock coffee, never
heard back had been 3 months.

                      Supplemental Information
What Reason(s) were you given for the action taken against you?

N/A
Was anyone in a similar situation treated the same. better. or worse than
YQ.Y1_

N/A
Please provide name(s) and email and/or phone number of anyone who
will support your claim. and briefly describe the information this person
will provide.

N/A
Please tell us any other information about your experience?

N/A
                                     Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 21 of 42
 txUl,       t-onn 101 I 111.a.uu1                                          u-"'• ._..,u,u. ._... r1..v1Mic.n1"'rrun.1ur11111 v v • • • ~ n

                                                                                        DISMISSAL AND NOTICE OF RIGHTS
T,:,:         ............. ................, ....
               1-1.- U        I~- • • - • - -            1.,                                                                                                                                      ._,                     a--
                                                                                                                                                                                                      ..... ,,....,..,.n.,. ..,_.,.... na:;
                                                                                                                                                                                                  I :6611- D--1.                              __
                                                                                                                                                                                                                                       '-"•••"""""
              18 W W"llldsor Drive                                                                                                                                                               820 Louisiana




                                             I'\-    &.-&.-U-.C-----1-\                     _ _ _ ,..:_. __ _. __ ...L,. _ _ _       :.J--•:&..- ;_
                                             ...,,, UVIIGl'I IA             ~..:RM'\.>/     ~ n : ; • g u ftflv.Hi ~ U I A Y lo>

                                            CONFIDENTIAL (29 CFR §1601.7(a))


                                                                                       IWIGllflC IWI.Jli:1<»,

 493-2021-00344                                                                        Investigator                                                                                                                                                    (501) 324-6214


                          'T"L..- .c__.,_ _____ .., :_ &&..- _._, _ _ _                     e-;a     &.- -.&-4- _              - • - : - •• _.., __ - - · · - ~ &&..- _,._..,_. __                                --«---..1   L. ...   &&.,-   r-r-n,....



         I
         ------I          Your alegatious did not involve a disability as defined by the Americans With Disabilities Act.

         ,7               Tio.-   D-----""'--• ---'-•- 1--.- . . . . . _                                ,ti,,.-.   --••:-...1 -••-1-..-. ..                       -.# - - - ' - • • - - - - • :-. - - • -.•&..-.- • .:-.-. -                   .. •----" 1... ••   f.&..-.   -•-.J..f-.-.



         D                 -
                          YOIK charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the aleged
                                            ...                                   '

                          Tne EEOC is5ues ihe ioiowing cieierrninaiion: The EEOC wiii noi proceed furiher wiih its invesiigaiion, and makes no
                          .                         ..         ...... . -    ..         .     .. .                               .
                          determination about whether further investigation would establish violations of the statute. This does not mean the claims
                                                                                                                                             ..,.      .. . ..-                                    .                           ..                                                           __,..._
                          makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
         r7               ,..___ rr,...,,... '----        _ J __ ..,_..., aL-          C-...1:---         -S4&..- _,._ .. _              --•---•              c.-:- ___ , _____ ,.                        ------=--- -----·· . .,__,.               :--·--c--a.-...1 a.L:-             -L---

         I         I
         L-...1




                                                                                            , _ , . ,....................................................... u .... , ................................................,




TIiie VI. the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act. or the Age
....: __ _:_:--&:-- :_ P ' " - - • ----_,a, A 'T'L.:- .• .:11 .&.I-- - - L . ----=-- -~ . . . . 1 : - - ! - - - I --..JI_,••-••--=-'-.& 4- -••-&.&...-.a.•••- •••:11 ---...1 ••-••
                                                                               _a,,.                          L..-


Yoo may fi!e a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge wiH be
1--.1.       l'T'L- & : - - 1:-:.& · - - C l : - - - •• :.& L - - - . J - - -                        - • - : - ___ _. _ _ _ ,a._,a_                     1---- --•· L -                      -1~----.&. \




Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 years)
L-..11:-- - • - • • C      •- _., .. :&   - - - • - - & L . - - - •• --&.:L                   •-


                                                                                                                                     On behalf of the Commission

                                                                                                                                                                                                                                                   04/08/2021


                                                                                                                            William A Cash, Jr.,                                                                                                                     (Date Issued)


 cc:
                   Leslie Eagle
                   VP of HR

                   PO Box 1628
                                    Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 22 of 42
t:IICID8Ur8..,l::l:U(;
Form 161 (11Q020)
                                                                                     •- -- - - - - - -- - - - ..,__ - --- - - .,. __ -- - -                                              ... --
                                                                                                                                                                                             _


                                                                               I 1 .... .-...          ~   •.-   I        ••••,...      ~ •• ..,.....,..,,... ... .,..   ..,,..... •.-     ~~n,,..

                                                                                           .                     . .
                                    If~ also plan to sue claiming violations of State law, please be awa,e that time limits and other
                                                                                                                                    .                         .. .. ... ..                              .       ...       ,.        . .
                                                                          Titkl VII nt th.. r.ivil llinhtc= Ar.t t ~ Am111rir..:1nc with ni11U1h1l1ti... Ar.t IAllAI
                                                                         the Genetic Information Nondiscrimination Ad (GINA), or the Age
                                                                         n.:--..:-:--.:-- :-                                    r---•-•---a.                             A-4 IAftr'A\.



·- _.,_, ___ .._ -··-··- 6&..:- _ _.... __
•·· -- - - ·
                                                                        $.,..-.&._ ..    · - · . - · · - · ,::,_ -
                      -- r--· - - - -···- ·------- · - · - · - · • i - - · · · - - · · · · - -
                                                                                                                                    ·-··-·-:..
                                                                                                                                    ·-··--·-
                                                                                                                                                        ---=--•  . . . ______ _, __.,,_'\ ____ . . =- ~- _... _____ ••.:a.a..:-
                                                                                                                                                        -a-···-- --- . --~------·-,-, ··-···-- ... --- -··-·a-                                                           ~

90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
.., ___ - - - ! - . . i ~-      -••--         • • - • • - -!-L& & -         -••-    L - - - _ i - - .&.L-                   -L----               --~---..i           .&.-   :_   &L:-      I l l - & ! - - •. .!II L -          1--.&.      I~-·-•·      ~-•--..J      &-


----••la ___ .., _____ ••-•• - L -.... t..l .1- - - -•---t-1...                                                   r-.:... _ ••-••- -"---• • - ___ ,. _,                                          &L..:-     Ii.I-•:--              __ _. :•- - -.. •- 1 - - -          --
--.. ·--.. . - .... ----...... -.1, ,-- -· . --.. - -- --                                  r .. - ............ ,. _ .... _ ~-- . --·-···-.1 - --.-, _.                                           _ . . _ ··----, -··- . . . _ - . ··---.-- -·
record of receipt, and tell him or her the date you received it. Furthennore, in order to avoid any question that you
... : ... - - &   _ -L .. _ _ _ _ _ _ '!& : _ - - .... _
                      -& : -    _   .&:-                   L - i':1- ..a ---:&L~- J---- -~ .&L - _._.__ &L!- a •
                                                                                                  - & .&.L-&. • - • • - - • .. :&                                                  .ftft                                                               -&~- -       ---- -



=-----J ·--- ··-··
------       .,-- ,,--
                    __ ;----------
                         __,, __.._..., ...... __ ...,_
                                         --·----  -·- ... _.; __ -- -·o··--, -· ---- ----- -· -·- r---··-··- -· ·---·- -· ·---i-
                                                        ··--·--                                                  i ... ..,; ___ _., - · · ~ - .. - • - -~ " " - ___......,_.., - · · - - - • - ' -#
                                                                                                                          ·---·r·• ·· ·---·-                                                                                                                   •   ., · - · - ·



' - ' - • • - 1--••-• .:& -         -•. L     -    C l - ..I : _ I I     ,..   •"":-.&..-:-& ,-. __ • .J.         -   -     -    ,.,.&-&- - - .• ...&          --& - - - -        -&--& : •• _:-..t:-&:--                          I I 1----11...    &.L -     -----      --=-&-
~ - 6 - --••-" : - ..,__ - - - - - • -:...:1 ...:-1 - - • • - " \                          -•~,_.,_--••..a.:- - __ ..., __ ~-- ...- .. •- ..11--:..1-
                                                                                                        IAIL.-1,L..-• ••-•• C:1- : - r--..11---1
---- ---·· ·- -·- ::.-.. --.. - -·-·· -·-· ___ ..... , ····-···-· .1-- .... - ..... ---·-· -· -·-·- ---·- ·- - ···----· . -. ,-- ·- ---·--
after talking to your attorney. Fling this Notice is not enough. You must file a •complain.• that contains a short
                   •--&- -• .. •-••- ---- ...                           --•=-• '\.1----                     --&&.--
                                                           ,._a&.- __.,.__.. ---:a.a-...a
-&-&----& _ •                  ....__                                                   ..L.:-L        - ' - - • .. • - &L-& • • - • •           ---       --&:&1-..I &-                                         -••'"& - - • .. • - - 1 ...... _         --••

_____ ., =- .... __.... ___ --                                                                                        &.. ...   ----.a""'--=-=--- __. ,. __
- · • - : : , - - .... - · - - .. •-•:::,- _ .. , · - - · - - · - · - · · · ,...- .............. __ - 1 ___ ... - - - - - .. - · · - , · · · - · · - · - ...... _
                                                                                                                                                                                             1:1,,,,- - - __ I_,._ ... ,._ a.1..- _ _...,_ _ _ ,1 ___ ...
                                                                                                                                                                                                        - · .. _ .. ____ · - ..... _            · · · - · · - · - -·•-:::,-- ... ..
                                                                                                                                                                                                                                                                                    =-
the charge. Generaly, suits are brought in the State where the alleged unlawful practice occurred, but in some
- - - - - - - - . . _ 1...-----1...& •• ..L..--- --1-----& ---1-----& _____ ..,_ --- •---• .. .&..--- ...... _ ---1-----&- ... - .. 1..I .. ____ .. ___ --
.......
    .a.--.._                          a...--:...---:- - C - - IC ...- •• ~-••- -=--•- -.. •--•=--- ••-•• . . -.. -11,. .. - - - __ ., ---•• ..- - ' - - - ~ -
        _. _ -•-______
                 ·--,...--- . _.--··•
                                 __., ·•-- ·- ··•-·· -···--• .. ,-- ___ . _ - . ···r·- ,------ . -, .1-- ____ . . ., __ ,._ ~-- ____ ... _. _ ··-··· -·-
office of the clertc of the court where you are bringing suit, but do not expect that office to write your complaint or
--1·- ·---• _...__ . . __ . ...1--=-=--- •-- ,. ___ _

                                                                          ---.-
                                                                          S:na •al Dav A .... IS:DA\•
                                                                                   ---     .    --.,       ---       ,--
r n a _.,.:&- _ ....            -.a.   L.-    c, _ _.     =- __ ., . _... .... ..:..L.:-.,.. · · - - -           ' " .. ,. ___ •-- .... .:11, .. 1                 ---=-•-.a.=---'-•...._ __ ,, ___ _.                             r-na .... _ ... ___ .,.___ ..... '---•·
--··
,.,-1 .....
      ---- ~--
            ·-· --=-•-...:~--
                -·-·---··- .... _. . ______
                              -·-·   _____ . __.., ···---
                                                   --- ...., __. -"I··---,.
                                                          ----.     ,--·- ,- _____
                                                                             ,--·-,, .--·-·-
                                                                                       . _.___ 1--
                                                                                               ··-··-=•-  ___:.,--··--·
                                                                                                     ···- --·-                 . . _ --·•-..J.:
                                                                                                               ..... _, ... __ --    --··--··-....,-. -- c-.,.
                                                                                                                                                         . -..
example, if you were underpaid   =- under
                                    __ .., __ .,the EPA
                                                 _____ ,.., __       work
                                                             for,.,. ___      performed from 7/1/08 to 12/1/08,
                                                                         :..1 ,. ______ ..1.. __ , __ 1 ....1 •• "nnn
                                                                                                                                you should file suit
                                                                                                                      TL.:- 4::- _ a:-:& ,e__ c1:-- __ rna.
                __ .,, .,.,. ••n
._ -•--- -.,. t•n
....:,. ;_ - - - - - - - ,.._ _ .... _IV\ .r1----=1: ...... .,...,....;_,. ......... ,.. .. T:• t ..... \/II .... ,.. AnA ~It.IA,.. .....,.. AnCA ..,...,_...,..,..,. .,.. ,.....,,..,,,..
--·- -     __ ,.. ____ ··-··· _ .. _ - - - - 1 .......... :::, ,..-··-- - · · - - · • · - - .... , - · - . - · ., _ ....... - · _ .. _ . · - - ... - · - · · - - - - - - - - - -
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
-•-=- ---:& ----& e.1-..1 .• ..:.a.L.:- ftft _. _ _ _ -6.&L.:- a.1-a..:-- - - . J ... ..:&&..:-
                                        L.-                                                     r n a ... __ ,_ - - · · - - - - · · - - · ---=-.J               &L.-"            __ "      _ .. _ _ _




                                                                                         T •tla \Ill tho an& ftP t:1114•
                                                                                                 - --,, -·-- - -- .. --

&C.- ... _ _ _ _ _ ., _.... __ .,1 - - L -... -                 L.---          ••--LI-           &- - L & - : - -               • - • - ..   --&- --------&-•-••                           .&L..- 11 ,r-.      n:-&...:-& "-••..& L - • - = - - : •• ,..:_-1:-.&:--
i" • ..._.,.,.. ......,,..,.. ..,....,., ;.....   a;....;,.,.._,,..._..,...,~..~ ...,.,..,.irr-f .,.....,,                          i" ,...,.• ...,;";",..., h.ft,.......,               0,...,..,,,..,....... ,1,.. ..       .,..,,,.h .......-i...+_,,.,.,..,.. .,..,,,..+ h,..
.... 1 - - - - - . , , .... - · ..· · - - - - - -.. · · - - .. - - -.. - - - · , - - .... _ _ _ ......... .:, -                                                          - - - - , -. . . . · - , - - - - .. - . ___ .... - - · - · - · · - - · · · - - · - -

made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
         _,a_:_ - - _...._ __ .,., •
_ _ _ ..._ &-                             - L - .... 1..1 L.- - - . . 1 - ..... -11 ' - - • - - - &L.- - - . 1 --C&L.- nA ..1-•• ---=--' --~=----1 - L - • • -
                                                                    •• _ _ .. ,. _ _ .._


...,..,_.,_....,.._
   . __________            . . ______.._ , , .___. . ·-•=-··-
                    .......... ·~...._........
                                                                     ·-·· _#....__ --··=---......._.....__ ...... ........:_ "" . . __ _
                                                     ............... ,'WJW ""' .......
                                                         ~ ~                                                          ""1 ....................        I.U . . . . . . .~ ~ -. . . . . . . . . . . " " ....... , " ' .




 . -- ··-, --··-- -·- ---- •-r·---··---- -· . -··· . -·· ,--.... ----- . . ,-- . ,___ ··-.,.. ........_. . - -••1-· -· .. , - - ··-·- -··,
y,..,, ...,...,., ,..,..~,... fh,,..              CCrv' ~nnova""....,.""" .,...,.,.,..,... "'" ,.,.., ,r ~l,.,f,,..,_ .I • .,..,, ",..,.,,. hnln ;" finAf",.
                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                               ~   l"'.9Hft.,.. .. ,., .. ;J .,.,.., , h'""" ~,,...,,

questions about )'OUI' legal righls, including advice on which U.S. Disb"ict Court can hear your case. H you need to
: ____ _..., - - - L a - : - -               ___ ., ..   -.&:-.._ _ _.a,: _ _            : _ ~ ~ " - , . . . . _ 4:::     •- --         &&,.._   -L---               -•------••--.a.:& ____...... :- ...                                    - : & : - - --..1      ---•.:..J_
,.,... • r Nl"'HnA          ftl 1n1har / ~               c-hn••'" n n l j f t l ,r lt\ll'\fir,i,n \              \Alhiln CCr'V' l"Lx-~,.r-                                   ,...h~ff"IG     fil~ ~A-ar               ~   r-n...,in        tirn8       .-sl   ~l"W"M!III     filnr--
,--•       --:::,- ··--··--· , - ---···· -·· ,--·                                              ·•-..•--,-         ······- - - - -                      -----,-               - · - - · ~ - .. " _ _ .. _ .            -   - - · - · · ..    -···-· - - -•--:,- ···--

are kept for at least 6 months after a..- last action on the case. Therefore, if you file suit and want to review the charge
                                 ---·--£ . . . -=a•..1- a- __ _..... __ ...... ,_ .,_ ..,__ '"-~--a:--_...:&. - -.... - - - · .. - - ' -1..-~.1..1 ,._ _
.a- -•---- --•-- ··-··- __ .... ____
__ ..,_ .... .:.a..:- ... ____ ...,""..,___ '\
111111'.M,M;i ftlUIIIIIIII UKi- IK.itAL -,V              u,t;JjJ<i>•J


                                    ·-··-·· -· - -·- -- -------·- . ---··--··-··- --··------· ···--- --- ----
                         Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 23 of 42



                                                                                                                                                                                           --•---'-       11\    1'111'\1'\1




n--                  nn"'"' .,.,,_ ____ ,,._                          Al\"'t    '"'"1     """"AA

                     lnhn H I .nvP.IAl'.P. v S& I) l 'nttAP. lnr.

n--- TITil"V"I y____ _.._! __ ,                         __




t'le&<ie accent tnts 1etrer                                  a.~      "42.U       corree. inc. ·s. nrnunon stAtflmAnt• m rP.cmonsfl tn thP. RhnvA-MtP.Mnr.Ni
charge of discrimination submitted by Mr. John Lovelace. S&D Coffee, Inc. ("S&D'' or "the Company'')
.f;...,..).,.    lw..1:_._._.,. f.1..,.4- :+ .,1,:,1..,_+ ........... ~.11• ., ..I:.,....._:_:_ _... ___ :_....,.._._ T ..........1--- ! - --•• •••-••                                            T- _.., ___ _,_ -~ ---··

nNntlnn thP. ( :nrnnm1v mnv,11_ thP. tnl lnW1no tRr.htAI antnrmAttnn

          A          »--••----.a                    - l • L - ,-, _______ _




"42.U 1s a mwomu oorree. tea an<t uam<t extract ntTleeS.'lel" ttutt n1stnhntfl.<111nn SP.Us vannmz                                                                                                     hP.VP.J'SIOACZ          Anti
related supplies to the institutional food service, oonvenience store and office coffee service markets
+1.-••.,..a..-._.. 41..-             TT..   .:.,._,1 "4-4,-.,.             '1"1.- r - t -...........   ,ft L...,..,,1_,,,. _ _.,_ -             1 ................... ..1 :_ ,-, ____ .,a "t..T .... -iL. ,-, ___ t!--



        B. TIie   Compuy'1 Co•mitment to Equal :Employment, Free from Harmment, Discrimination,
           __ .,a n-.-._wz_..s __ _




 I    net .:omnanv ts comm1ttee1 tn nmvt'1tnP' M11111 nnnortumtv m 11ll llrPJIS nt NnnlnvmAnt ,...nr P.YAmnlP. it hAQ
implemented and enforoed an Equal Employment Opportunity and Non-Harassment Policy, an Affinnative
A...+:-- n-1:.,... ,..._ ... '"' '-'--~..1 A_,. ____..._1.,:1:..... :-                                  D--·-·--..                 -0-........: ...........   n_,:_. -.L: ....L ---L!L:..              .l!---!-!--4.!--

ano nara.wnent aeamflt anv m<11V1dUBI m emnlovment onnnrtnmt1AS nn the 11As111 nt mr.P. r.olnr mhomn
sex, national origin, age, disability, veteran status, sexual orientation, or any oftheir characteristic protected
lw. 1....,.... I • .,.... 'Ii'-        .l         'li''li'n D,....11-1..-\.                rr,._,._ --1:,.:-.. ---1.• •- n11 - - - ' - • - - - • __ _,-:_,..._ :- ....1•• ..1!-- L!-!--
oomoensaoon. oenems. oromouon. munm2. ana ternunanon. t'ursuant to tnese 0011c1e.c;. emn1ovees wno
believe they have experienced or witnessed any discrimination or harassment are instructed to promptly
~               fl...a   ft'I.......,_ f-n    +I.A       Unft'lftift D,aon1ur.,,,iiao J'\.u.w.......,.Gft•                  "rl.G'I',.   ft911G    ~ ....... .....,·:.,.~..... o,I 4-1..n•   +I._..,._._,.._., _,.,..,,I,.__
tonnw Anv tnnnAI ehA1n ot r.nntmAN'I WhAn MnortlnP' rnnr.Ams nt t1111r.nm1n11t1nn nr hAmizmnP.nt Anti th•t
they may bypass anyone in their chain of command at any time to report such concerns. Furthermore, these
__ ,:_: __ -'L!L.:..__....... 1:..,.....: _____ :_,..,. --•• ,:_.,1.:... ..!""---1-..'L-                                  ---~- -                - - - - - - !-          ---.1    ~-!4.




'lllR ( :nmnsmv h1111 111111n imnlemenmc1 An C lnP.n I Jnnr l'nlicw thAt ,nvitP.!I f'lfflnlnvP!P.!I tn rAi- r.nnrAmcz tn
anyone with whom they feel comfortable, including but not limited to their immediate supetvisor,
n __....__... • • - - - - - ~--...._ _ _... n: _ _.. __ -- TT.·--- n---· . ---- , ___ v - n ,,..._ __ n--- n-•t-..'\. ......_!_

nnlw.v tnrthP.r IIUl11Wl mnnlnVP.P.111 thAt nmhlARUl Wt 11 hA msnlvflt1 W1thnnt TP.O'Affl tn mr.A r.nlnr 'l"P.lioinn QP.Y
national origin, age, disability, or veteran status, and that there will be no retaliation or discrimination
---=-- --YO =-..r~.:.a.._,                              -.1.-      -··-=---              .i. ..:.. -=-'-'-    ~- ___ _.., -------




  .... au&UJI............,.,
  ~                          ...... .a~....., ..........,,.., """au.....,.............. JUVW • \Al'W V&UJ .a.v• JUUi """""""'"•IIWUH .IU...., ....... "'°"'6fllo'UU v.a.
                                ~


the abovo-n:famc:ed malter and only upon the cooditioo that tit will be 1reated as coofidential business iofonnalion between
n e,,.... -      -            t rl     TT    n   -r,,        I   _,       'I'     .• •   ,_      •      ••   ,.                                                 ••   •                            •



&\,Y&"ff U.I......, &all0            ~UIU5...., IIUUH1l"""&\,d,...... ~                          \olUlll,6ti., . . . W   '""'1J""" IU      llf'l'IUJ'I.IIIMI &.Ul,U,U., a&U\,IIIUIU'-'UW U& ..,._Cl&U.1"111,&VU.

N~~ in~ ~-~my ~or~~~"!~ C.Ofl'eesbould be considered binding                                                                                                                                                     a
                                                                                                             n_ -- "      _s,,,.
                              Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 24 of 42



                                                                                     ~,.,_.--'I.._ "l""n
                                                      .-••. ,.....,,,.,r,,o...n ~1!'!"n PQr.h n~ t'hP~P nn.11,...t~ at' t'hA             ~f-Q...t n+· hiia o.......ft.ln•"'""n-+ M


and expressly acknowledged that he received, reviewed, and would abide by these policies (see Ex- C -
D-1!-- i& _, _ _ _ , .. ..:, ____ .. - .. ~-'




           f     I    M• I n•rftln ..- ' • lt•....,.,..1_..._..,_4, ._.,.,..,._,..,..:; __ _




                       r-rnnmm:                               l .llent t<.XtlflnP.nt'P.              SnP1'.1Al1d

                      Location:                               Little Rock, Arkansas
                      D--1,...---•·                            C"__. _ _ i. __        n       "I\""   L-     "'--.£---t.. __ ""' """'"

           n          Tlaa 1'"1,.... ..,....,..,. D ......--•n                        4-- ll6- T -••-•---'- " 1 L - - - - A,, ___ £.! ___ _




J.YJ.J,    .LOwcuau; it                       \..,.WUKC wJcKUUuu ~uwn. arouno 01scnmmauon at me nme ot h1~ tern11nm-1nn                                                                                       HPJ>.J11111P.

Mr. Lovelace's Charge does not identify an alleged discriminator, the Company makes some educated
AQcnJfflnt1nnQ in thio                                 vlliQftnn~~      QC!   tn 'UJ'llnn, 'I.A. T rnrar.lnna. ..,,nn                 ..-o-i----=--   1,,.,..,..,..,.,1 - - ,:.,.,. ...i. ________.. : ____ -,.! _ _...! - -



i\_Jf-p         ,......,_Q....-0 -.ffQft<QCI +l..n• "-a. """"'.,.I
           [ n,rAIGf"IIIAt~                                        '"'--•--tr.,.._,. ....... - 'L ...... 4-1... 1-4- ,,e_ ___ 1--- -1... -•-.:Id ..... r
                                                                                                      -n ,,..,...... :.,_                                t •
                           -            -
for a meeting on September 20, 2020. He alleges that he was terminated due to his lateness to this meeting
      'I   ...       • 11 •            11   • •               "                   •       •      •            •




'1"'1.0£"',..._............,.. ,,ft:-...-.....:-...:-----.-1-..1....i.-...                            ,._ T.-..... _1 ___         t.,._ ... _ _ _ .u. ____           •-L- T... 1
                                                                                                                                                             ,1.91--~---                    ........
                         ,       .,,                                                                                - - · ---·· - --··- .... r - .. ·-··- --   ----o ·-·-• . . . __ . . •-•---- .......,.,
Mr. Lovelace had at least two occurrences of sleeping on the job during his short employment period of

           •                         wa::. 1ace on ms nrst aav or emn1ovment on SP.ntP.mhFlr (J '/.ff/JI HP. S1r.lcnnu,IAt1m>ti
                      1.vu-. LO\teutce
                      receipt of an email from his supervisor which notified him of his 7:50am start time for his first day.
                      U,- a...-n-rAl'I ,..+ n.........,_,.,,...,.; ... A+I .. ,   Q.'),C',n_..,          ' • - - 'Ii'-      n     W--:1 A- •----•-~------..,,

           •          He was late from lunch, and was also. late for a meeting being conducted by the VP of Client
                      hxpenence, on September 18, 2020. He accepted the 1:00pm meeting invite sent by the VP of
                      Client R,q,P,nenc-R. yet nrrivP.rl Rt i:1pproxhm1t~Jy 1:23p!!!. (!~ E:!:. E -Invite A!!!!e~fan~e). Ph:::.::e
                      note that the date of the meeting was actually September 18, 2020 instead of September 20, 2020
                      ac, ftMM                    ff\ tl.o   r'l.o.-no

           •          He was also late returning from lunch on September 22, 2020 and arrived approximately 5-10
                             .                    .
           •                              ,wu ~Wt CU~ ( .3tiUWUJOC.:f 'Y• .t,V.t,V WlO ~eocemoer 11. L.UL.U I or Mr.
                       HtCHi Wet4;; 4U , ~ ,

                      Lovelace falling asleep during meetings. This was witnessed by two Client Experience Leads, a
                      --•••-..Ir- --..1 L. - - - - - - - - · <'--!-- ...:,.: __ n---!..J __ .,_


Mr. Lovelace was tenninated on September 22, 2020 for a combination of a pattern of being late and for

by 1oyce IJdham, VP of Client Experience. Please note that the date of the termination was September 22,
"""n :... . . . . . ...,,. -~c-__...__1.__,,'1 ,,tv1n _.,. __4-_., :_ .a.,_ rct..----
w Olle Ml'. LOVetace aoes not 1acnarv the ·-wntte coworlrnr" mP.ntionP.11 m h1!il C"ehArOP. thP. t 'nrnru:inv malt-,...
an educated 8S81Dllption in this Response as to whom Mr. Lovelace was referring to based on its thorough
;'"''~""n•,;"'"                             U1't:1,,. fl.,.. U....,1.~- n_._,_J,.__,, -•-,. --• .,. ___ 4,_,J .C-.-                            'L-!-- 1-"-           .LL!- - --~--•---             .J! .I ·- - ., 1. .


pattern of being late. The instance of being late on September 18, 2020 was the worker's first occurrence
.-.Ct.-!- - 1-4.-
         Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 25 of 42



Most importantly, Mr. Lovelace was not terminated solely due to returning late from lunch with a ''white
coworker'' and being late to a meeting on September 18, 2020. The decision to terminate Mr. Lovelace
came after his third occurrence of being late on September 22, 2020 and two occurrences of sleeping on the
job. The termination decision was made without consideration of his Mr. Lovelace's race.


    E. Conclusion - Mr. Lovelace's Meritless Charge Should be Dismissed:
S&D did not discrimbate against Mr. Lovelace. Mr. Lovelace was terminated for legitimate, non-
discrimir.atory reasons - !1is pattern of bebg !ate, coupled with sleeping on the job. As a result, S&D
respectfully requests that this Charge be dismissed as merit!ess.

We tr.1st this information is sufficient for your review of this Charge. Should you have a.'ly additional
questions or wish to discuss this matter further, please do not hesitate to contact me.

                                                                 Sincerely,




Enclosures - Exhibits A t!-.rough E




                                               Page 3 of3
             Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 26 of 42



                                                                           POLICY NUMBER:               01-100

                                                   DATED ISSUED:              2005 ,   revised 5/22/ 2013


SECTION: Employee Relations
SUBJECT: Equal Employment Opportunity and Non-Harassment Policy


Applicability:

All Company employees.

Purpose:

To set forth the Company's policy against unlawful discrimination and harassment and to establish
guidelines for handling reports related to potential discrimination or harassment.

Policy:

Equal Employment Opportunity

It is S&D Coffee's policy to provide equal employment opportunity to all employees and applicants for
employment without regard to unlawful consideration of race, color, religion, sex, national origin, age,
disability, veteran status, sexual orientation or any other status protected by applicable federal, state or
local law. This policy applies to all terms and conditions of employment including, but not limited to,
recruitment, hiring, placement, promotion, training, discipline, termination, layoff, recall, transfer, leaves
of absence, compensation and benefits.

Non-Harassment

S&D Coffee also expressly prohibits any form of employee harassment based on race, color, religion, sex,
national origin, age, disability, veteran status, sexual orientation or any other status protected by
applicable law. The Company prohibits such harassment by all employees and others associated with
S&D Coffee, and the Company does not condone such conduct by business partners, clients, vendors or
other third parties with whom the Company has business dealings.

Harassment may include, but is not limited to:

          A. Verbal or physical conduct that denigrates or shows hostility or aversion toward an individual
              because of his or her race, color, religion, sex, national origin, age, disability, veteran status,
              sexual orientation or any other status protected by applicable law, or that of an individual's
              relatives, friends or associates;

          B. Epithets, insults, jokes, slurs, negative stereotyping or threatening, intimidating or hostile
             acts that relate to race, color, religion, sex, national origin, age, disability, veteran status,
             sexual orientation or any other status protected by applicable law; or

          C. The placement, dissemination or circulation in the workplace of any written or graphic
             material (in hard copy or electronic form) that denigrates or shows hostility or aversion
             toward an individual or group because of race, color, religion, sex, national origin, age,
             disability, veteran status, sexual orientation or any other status protected by applicable law.

                                                    Page 1 of 3
                             Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 27 of 42

                                                                                                                                                                                                                                                                                                                                I
HarassmP.nt mav Also inr.htoP. nnwP.lr.omP. SP.YTrnl llnVl'ITIC'PS TTTIWPll'nmP 1'Pfl11PQtC: fnr QPY11~1 fo'701'Q ~nrl                                                                                                                                                                                                          I
other unwelcome conduct of a sexual nature if:
                                                                                                                                                                                                                                                                                                                                I
                      A. Submission to or tolerance of such conduct is made either an explicit or implicit condition of                                                                                                                                                                                                         I
                         employment;
                                                                                                                                                                                                                                                                                                                                I
                       B. Submission to or tolerance or rejection of such conduct is used as a basis for an employment                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                i
                                  Ut:l:1::i1UU i111t:l:l111~ d11 t:111.l-'1Uyt:t:j



                      C. The conduct has the purpose or effect of substantially interfering with an employee's
                                           r
                                  J:""',._..,._,._
                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                I
                                                      &&&IA&&...,....,)   .,_....._




                       D. The conduct creates an intimidating, hostile or offensive work environment.
                                                                                                                                                                                                                                                                                                                                I
If an employee has welcomed sexual advances or other harassing conduct (whether sexual or otherwise)                                                                                                                                                                                                                            ;
oy acuve pan1c1pauon m or encouragement or sucn acuvuy, ne or sne snoma specmcauy mtorm the
alleszed harasser if such conrlnr.t is no lone-er wP.lr.omP. in nroP.r fnr 11nv snhsM11P.nt Mnn11<'t tn hP nPPmPrl                                                                                                                                                                                                              I
unwelcome.                               However, failure to give such notice in no way prevents the Company from taking
,,.. __ ..,.,..._..: ........... ...:,.: ........ .:_,.:_ ... _ ...............:,..,_ .... ,..,,..,:_,..,.. ...i.. ......... 11 ........... ..l \..,.._ .............. _ ,c...,_ t.!- ---- 1.. - - l.. .... 1... --..! - -
                                                                                                       -- -- - -·---o .... - --~--.......... - .............. .., -- ...........................- , ........ ,
                                                                                                                                                                                                                                                                                                                                I
.Further examples ot the types ot conduct expressly prohibited by this policy include, but are not limited
                                                                                                                                                                                                                                                                                                                                I
tn thP fnllnwina                                                                                                                                                                                                                                                                                                                I
                                 U\..,AUU.UJ -.,:,uoE,\.,t:JU t' '-'                       t..VUV.l.U.UE,,                   1UV1UU.lU.f>                          .l UUlJ.lUC)                V.l        1.UQ.:>i:>GC)JUC,                     QU           UlUl V lUUcU
                                                                                                                                                                                                                                                                                          ..   ~     Ut,;l.;1\.           Ui
                                                                                                                                                                                                                                                                                                                                I
                                 shoulders, stroking an individual's hair, or brushing against an individual's body.                                                                                                                                                                                                            I
                      •          Grabbing, groping, pinching, kissing or fondling.
                      •          T .ourrl ,..n,lO'~'r nff'_~nlr'\'r nl" "AV11'111,, "Mon+orl """""'n,nn+<" n'I" ;nl,.oo
                                                                                .                               .                                                                                                                                                                                                               I
                      •          Jokes or offensive comments based on race, color, religion, sex, national origin, age,
                                 Ull>ClUUJL.Y, Vt:ltl<lU l>l<llUI>, Ul uun:a plUlt:\;Lt:U \;dlt:~UUt:1>,
                                                                                                                                                                                                                                                                                                                                I
                      •          Foul or obscene language,                                                                                                                                                                                                                                                                      I
                      •          Leering, staring or stalking .
                                 c, •• __ ...,,...,_•,.. ..... - - - - ........... 11........... -1' ... ' • - ..... .a.- ... -                       --1- .... ..J ___               _ , __ .... _______ , __                  ____ r~.11.! --· --··•·· ... -                                                                  I
                                 - -oo-~ ..... · - -- ------•-,; -·-r ............ r .................... , ...,_........... __ .. ...,, r ................ O ........ k" ........ ,                                            0 .. - ............. - ... ..., ....... ,....,_,..4-...,,

                      •          Unwanted or offensive letters or poems .                                                                                                                                                                                                                                                       I
                      •          mappropnate, sexual or msultmg gestures or souncts .
                      •          nffpnc:1'1&:J P.-m~11~ ,,nif11=l-nl~nQ nr lnQt~nt                                                                           mP.C:.H~~crlncr                                                                                                                                                    I
                      •          Sex~ally orie~ted or .~li.c~t r~?1arks, including ~;1'}tt~n ?r oral refe~enc~s _t<;> sexual conduct or
                                 E",VCO:>!}' ltE",ClH.UU!:,                           au lUUlVlUUCll C Vl .)'UU1 UYYU l>tA 111t, UUU.Y, Ul l>tAUCll <l\;llV1l1t:I>,
                                                                                                                                                                                                                                                                                                                                I
                      •          Questions about an individual's sex life or exoeriences .                                                                                                                                                                                                                                      i
                      •          Repeated requests for dates .
                                 c, ............. ,    +,.. ....... _ ... : _ _ ...,,._,. __ +.... - ,... __ ,...,,.. ___ ,. _ ............. -.1,..                                  ,..,_ ... 1. ... ___ ,._ !£ ___ .,.,. __ , ,e_______ ---- -- .... ---•··- _. 1                                                  _,         I
                                 -   .., .. ._.,.,....,.., - - • .._._,_ ......... "°' - ----•- ........   .......... r   .. ._..,, ...... ...,.., .....   a.,._. I ........ _._.,   ._,.._   _..._ ... .._._ ........................ -   ... · - I _ . . _ . . . ,   .........   .... V ~   .t"A,'-'   f &l\,A,'-''\.&I



                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                I
In furtherance of this policy, S&D Coffee discourages supervisors and managers from dating any
<:!'n"hn,-rlin-::1+0 .Qn,..l, 1""olt::1tfnnQh-in~ ru~n 'ho '1-io,-.nn+;,,0 tn +'ho                                                                                     urn'l"lr         o",,;'t"nnn,on+ n-rotl+o ,.. nnn·f·'Hn+ n+ ;"+n ... nc, • n~                                                                            I
the appearance of a conflict
•    ,.        •                      1 1                      •   ,..,..,., , ,
                                                                                      of interest, anllead to charges of favoritism,' discrimination, and claims of
                                                                                 "'",..., - rr                     •       .-. .           . •                                                                                    .,                               .       -. -.                         ., ,., •· •            I
                      ~L.AUu.&                                                                                                                                                                                                    ua V\.,,         \j.U,Q\..,L\,U                             J:11U1UJJ1L1J10

                                                                                                                                                                                                                                                                                                                                i
U&\,,U,A.1,,'-'L.                       &&LU,U.t."Jt.;J.LU.\.,U.L, ' ' UU\,,, UV!...LI VVA..I.'-'\., .L\.,\.,Vf,.U.LL1\.,0 LUU.L \.,\.,.I. f,.Q..U1 .:JLQt..'-'.l                                                                                                              1QY\'i:)


employers from interfering with certain lawful off-duty conduct of their employees, the conduct
promouea oy tms poucy 1s not on-auty conauct, out conduct which directly impacts the work
P.nvironmP.nt in a nP.e-sitivP. manner.                                                                                                                                                                                                                                                                                         I
T- ~,.. : .............,_ ........... : ...... -        c,o_n        r,,...a,.. ... _,.,... ... _ ......... ..,1-,..,.., •• !,.. t..a.. ... __ .a. ... 1.. - _, ..1.._,.. ___ ,. _____ .._! ...... !------·---!-.a. ...
--... -......._ -----.. ----- --, ----- ..... - - - - - ---- · -- --- --o----- ...... --... --- · ........... _. · ......... _ _..,,,...., .........                                                                                   -I:' r
                                                                                                                                                                                                                                                                               ! •• !&.-         3!- ...... ! . . .
                                                                                                                                                                                                                                                ....... r ...... - ........ , ......... ...., _,...._....,... - .... - .... ,
                                                                                                                                                                                                                                                                                                                                I
to protect th~ Co1I_1pa~ys_ inter~sts in the_ event of a violation of this or any other Company policy
1.:uu:s1:sLeUL w1u1 avvurau1e rnw. uu:s may 1111.:Hme rna:s:s1gruueut u1 uue ur more ur we empwyees mvo1veu.
                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                         Page2 of 3                                                                                                                                                                             I
                               Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 28 of 42

                                                                                                                                                                                                                                                                                                                                                                        I
F.mnlnvP.P.s whn hP.~nme involvP.rl in a relationshio with an immerliate subordinate. or anvone else within                                                                                                                                                                                                                                                             I
their "chain of command," are required to notify their superior and Human Resources so that the matter
,.._.._ \....., - ...... ..! ........... ..1 .,.._.,.1 " ___ ..,..,...._:....,+n n.,+~,...- +nlrn- .,,.,'J..,,n.-n -nnnt'lr'ln,..,•                                                                                                                                                                                                                                     I
Reporting t;oncerns
                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                        i
                        1.          Employe~ Repo~s                                                                             . .              .           . ...
                                    fiUY t::iU!JiUYt::t:: vvuu ut::ucvt::.:, u1cu ut:: Vl .:,ut:: U<t.:> Ut::t::u ;:)UlJJ'-'-'LCU LV 1uap1.nv1111aLc; uc;ua v1v1 LU<lL
                                                                                                                                                                                                                                                                                                                                                                        I
                                    violates this policv should promptly report the matter to the Human Resources Department.                                                                                                                                                                                                                                           I
                        ....        l>onnrt~nn Q,r {)f-hor 'Rninln'lrA~D                                                                                                                                                                                                                                                                                                I
                                    Any employeewho - believes that another employee is being subjected to unlawful
                                         'I   I        •         t
                                    \.l&a.:>'-'J.J.J.J..LJ..l.1.UL.&V.&A
                                                                             • t
                                                                                           V.1.
                                                                                                   ,                                             •       ,
                                                                                                    .1...1.U.I.UVUJ..l..& ..... .&.I.,., lol.&&Vl,,L,.&""'
                                                                                                                                                                      ,     ,
                                                                                                                                                                                y.1.v.1..1..&.t'"""J
                                                                                                                                                                                                     o'I                          •            'I
                                                                                                                                                                                                                .I.VJ:'..., .....................
                                                                                                                                                                                                                                                                   ,             I    f        O   1
                                                                                                                                                                                                                                                     v..., ... _ ................................... _ ......................... ...,...,- • ...,. .........
                                                                                                                                                                                                                                                                                                                                                                        I
                                    Department. In addition, any employee receiving a report regarding potentially unlawful
                                    aiscrimmanon or narassmem snoum 1mmemare1y mrorm me numan K~uurceis ueparunem.
                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                        I
                        3. Alternative Reporting Options
                                   'T1\.. __ ..., !,.,. _..,. _,,,,...,..l ~,...- ~-.,•                                            ,,,.._....,.1,.,,,..,,.,, +,... +,,...11,...., ••                       n-•• .f,,..,..,._,,.nl nhn~-                            ,...,f      ,..,.....,_..,_n...,,,l 'luhn- ..,.,,...,._,v,,.t-~--                                    I
                                    disCUSSing or expressing ~ny.. issue or con~ern regarding alleged discrimination
                                    -                                                       -              -                         ""                                          ""                                                   •        •      I        •       I                   •           I              ,a                           •
                                                                                                                                                                                                                                                                                                                                                               or ..    i
                                    ua1a~i:,u1c:1u••                                  J.uuc;.cu, c;u1p1V]C\A.') 1.UaJ'                                                           U] paoi.'.l               UU)'VIU., 1.U LU.\.,U.                            UU\.,\.,L \.,.UUIU V.L \.,V.11.LIIIUllU Ull\.&

                                    report, discuss or express any issue or concern with the Human Resources Department at any
                                    time. 1n adct1t1on, 11 an employee 1s ct1rect1y supervised by an me11v1e1ua1 m tlle tmman
                                                                                                                                                                                                                                                                                                                                                                        I
                                    ,.,..,n,,,.,.,.., ,1,.n,:i,-tm<>nt c:11,.l, Pmnln'1PP m,:i" hvnA<:<i <'ITI'10TIP in tl,pir rlirPl't l'hAin nf l'nmmAnrl                                                                                                                                                                                                             I
                                    and report, discuss or express any issue or concern with the Director of Sales Administration
                                    ...... ..........J .. &&.&.&~•
                                                                                                                                                                                                                                                                                                                                                                        I
1nvesnganve rrocess
                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                        I
All reports received under this policy will be reviewed and/or investigated as deemed appropriate by the
 -                                            •

\..,UlU}'QU.)', a u u app1up.11u1.1.., U.\..UV.u.
                                                                                 •                     I                       •••        •                  •

                                                                                                                           nu.1. uv LUl.'\.\.,11 LV uu.,..uvi.,i.,
                                                                                                                                                                                          ,,                    ,'II

                                                                                                                                                                                                                Luv
                                                                                                                                                                                                                                          ,.

                                                                                                                                                                                                                             .u..t.ULL.\..,1. •
                                                                                                                                                                                                                                                                       I

                                                                                                                                                                                                                                                      .1,..,11,.1..1..u.1.b
                                                                                                                                                                                                                                                                                     ,11           I                  0 1

                                                                                                                                                                                                                                                                                     u.1.v .a.u.,\.,uubu".a'"" ,t1.av"""'""u,
                                                                                                                                                                                                                                                                                                                                ,I                                      i
information will be shared only on a need to know basis so as to be sensitive to the privacy concerns of all
employees mvo!ved..
                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                        I
All employees raising~ c?mplaint ~~d all p~rsons accused of_~olating th.is p_olicy. ~~~l fullr, co~perate with
c:1uy 1uv1::::,u~c1uuu, u11,;1uuu115 .:IU!J!Jl,YlUl:, VUllLCU .:>LaLt::U1c;ui..::, u LClJ.UC.:>L<;;U, .LU auu1uuu, au u,....,. pvH>UUO
                                                                                                                                                                                                                                                                                                                                                                        I
associated with the Company shall fully cooperate with any such investigation if and to the extent
requested.
                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                        I
Protection Against Retaliation                                                                                                                                                                                                                                                                                                                                          i
          ... . ...                     -        .                     -
                                                                                                                                                                                                                                                                                                                                                                        I
this policy or pa1ticipates in an investigation under this policy. Retaliation is a violation of this policy and
     •      ..

Ct.1.1.V".l\..t.
                 ,...

                    l.J\.,
                                                   o

                               .1.\,,.1-'V.I. L\,,\,,.,I,
                                                           ,1

                                                                ,1.,1..1,
                                                                            ,1
                                                                            L&.&'-'    U"4.&.&.&~              .&&.&\A.a..&.&.&~.a.           ...,...,   ...,
                                                                                                                                                                                  1   I

                                                                                                                                                                  VV.&.&.&J:'&...,.&.&&,..
                                                                                                                                                                                            I            r,1                 I        I        1•.         ___

                                                                                                                                                                                                  v • _..,._,...,.., ... ..,.. ..,..,..,_,....,.., .. ,. .._...,
                                                                                                                                                                                                                                                                           , _________ ,

                                                                                                                                                                                                                                                                           ••----...,..._.._.,.,._...,.,.,,
                                                                                                                                                                                                                                                                                                           ___ .a,_         A,, •.
                                                                                                                                                                                                                                                                                                                           --•J
                                                                                                                                                                                                                                                                                                                                     -.L&.-,,,_,1..,1.._
                                                                                                                                                                                                                                                                                                                                     _ .. ,.. ..........r,..   ,..._.
                                                                                                                                                                                                                                                                                                                                                                        i
coerce, intimidate or retaliate against anyone who in good faith complains of a violation of this policy or
who m gooa ta1tn pan1c1pates m an mvesnganon unaer mis poucy wm not ue w11::rateu. .u .:,ocu vu11e;:e;:
                                                                                                                                                                                                                                                                                                                                                                        I
rf PtPrminP~ th At rPtAliAfinn hAR O<'l'.nrrP.rl. thP. Cnmmmv will t:1 ke annronriate discinlinarv action. unto and                                                                                                                                                                                                                                                     I
including termination.
                                                                                                                                                                                                                                                                                                                                                                        I
False Accusations and Information                                                                                                                                                                                                                                                                                                                                       I
.&. '-"""   vv.1..a..a..t'" ......      J ... - . . . v - e , • ...... ..,...,""'
                                                                                      .,
                                                                                      .... _.,
                                                                                                • r, _
                                                                                                  ... -        .. ~ ....
                                                                                                                                  ____ . .J!-
                                                                                                                           _,... _ _ . . , _ ................,
                                                                                                                                                                 ________,_._ •.,.!
                                                                                                                                                                          ........ _ _ _
                                                                                                                                                                                                     ____ ,!
                                                                                                                                                                                           ......... _
                                                                                                                                                                                                                         ______ .l
                                                                                                                                                                                                           J:: ............ .I
                                                                                                                                                                                                                                         .....1-,.. -•4 ...... ...!.l!-- -.£.C,..,1 ... ..,.
                                                                                                                                                                                                                                 _.., __ .., ___ r- - ·
                                                                                                                                                                                                                                                                                                                            .:_,c.,.., ___ "',: ..... _ ,:_
                                                                                                                                                                                                                                                                             ------o - - -··-- - ------- - - ----- -- - -- ---                                          I
an investigation can have a serious effect on innocent persons. Thus, while ~e Company ~ncou~ages ~e
repon1ng 01 unwe1come cunuuct perce1veu LU ut: a v1u1at1uu u1 urns vuul:y, u u11:: vu111vc1uy ut::Lt::u111u1::.:, Lucu
                                                                                                                                                                                                                                                                                                                                                                        I
A nP.rRnn haR nrovirlerl false information in making a comnlaint or as part of an investigation under this
policy, the Company will take appropriate disciplinary action, up to and including termination.
                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                      Page 3 of 3                                                                                                                                                                                       I
                             Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 29 of 42

                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                               D/"\T Tr<v l\TTTl\/l"DUTI • ...,. ....                                                        ~   ..     i
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                  UAT~U ISSUEU: 2005, revised 5/23/2013
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                        I
SECTION: Employee Relations
                                                                                                                                     ruucy
                                                                                                                                                                                                                                                                                                                                        I
..:,u.utJJ:A.,.l;                                   rt.U.lJ:1.UilUVit: ~CUUII
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                        i
Applicability:
                                                                                                                                                                                                                                                                                                                                        I
All Company establishments.                                                                                                                                                                                                                                                                                                             i
Pnrnng,.,                                                                                                                                                                                                                                                                                                                               I
                                                         '-'umv,rny :s cumummem w equa1 emp10ymem oppormnny ana to comply with its
                                                                                                                                                                                                                                                                                                                                        i
.1u uuv,mct:
obligations as a federal contractor.
                                       wt:
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                        I
As set forth in our Equal Employment Opportunity and Non-Harassment Policy, S&D Coffee is committed
4-,...   4-,.,,.,.nf.;,....,...
                            u
                                    .-..--l~ ....... -,1.,..
                                       ...
                                                                         .... -...1      ..-.--1,.. .............                   !-       ... 11       .,.,.,. ___ ..__ -.C --··--1-----· ... L      !11-
                                                                                                                                                          --r---- -- ~---r- . . . ., ......................... ._ ........ •~o-.. -
                                                                                                                                                                                                                                   ,                                                                •
                                                                                                                                                                                                                                                                                                    "'""
                                                                                                                                                                                                                                                                                                                       1 r,
                                                                                                                                                                                                                                                                                                               _ ........."''.a.~ ...
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                        I
                                             ..1.                                                 ...-    ·o1    • --               ---      ··--

~c~im~atio~ or h~rass~ent. To f~er this commitment, and as required by federal law, the Company
                                                                                     ana COVereO
ua.:, ucvc1upcu au a1uuuauvc a~uuu pictu l .l"U"\.r J 1Ul WUUlt:11 1 111111UUUt::S 1 Ui:SaUit:U HlUIVlUUalS
veterans.                                                                                                                                                                                                                                                                                                                               I
~ - _ r,_ --- -- _ ..                  ,.           .&   "~    1         'I
 _..,. ..... ..............r-··J .............................., ..,, .............
                                                                                                                     1    •
                                                                                          J:' ...... .t'"" ..................... ....................................J
                                                                                                                                                                               •• ,
                                                                                                                                                                          ,, ............
                                                                                                                                                                                            T"'I
                                                                                                                                                                                            ,A,.Ul,,""""'"L.1.tV "-JA.UVJ,.
                                                                                                                                                                                                                                                                                -       "      ,.       ....
                                                                                                                                                                                                                                                 ...... ,'-tv, \..I.A,\,,, .1.\.VJ.J.UUU.lLtlL.lVJ.1 .£""1.l,L
                                                                                                                                                                                                                                                                                                                                        I
of 1973, as amended, the Vietnam Era Veteran's Readjustment Act of 1974, as amended, and the
uuv1t:mt:mrng regumuum; 01 wt: vmce m .reoera1 contract l;ompnance .l:'rograms LU.l'CC.l'J. The AAf' 1s
                                                                                                                                                                                                                                                                                                                                        i
designed to nrovide guidance to management with rr.cmeM" to the Cnmn:mv's f'nmmitmPnt to foll                                                                                                                                                                                                                                           I
implementation of its affirmative action obligations under federal law. If desired, employees and
l'\rt.'t'\T~,...,nt-c.,      'l'n"ll'IF       T'.O'l,..;n,u t-h.n.                ,.,4"\Tn't'\f"t'n'II''" ......          ~;» .... -             A AU          +,.. •• ,1:,.. ....1-. 1,....1                                                                                        - - -- -----, -...-1.!
                                                                                                                                                                                                           ! - ~: .. ..:..1 ..... 1 ............. ..l ............... --...1 ......... .,, ... - .... - -
                                                                                                                                                                                                                                                                                                        ___ ..,-1.__ ! -         --     I
aviilable in the Human Resources Department during regular business hours.                                                                                                                                                                                                                                                              I
The Cnmmmv's AAP inr.1n<fes. withnnt limitMinn. thP fnllnwin11 f'nmmitmPnt.::•                                                                                                                                                                                                                                                          I
           J.,
                                               .                                                                                .
                      J.U \,UllLlUUC LV p1uv1uc c;y_ua1 c;ulplV.)'JUCUL vppuauuny LU dU yuc11111t:u !Jt:HiUlll>, i:UlU LU l:UUllllUt: LU
                                                                                                                                                                                                                                                                                                                                        I
                      recruit, hire, train, promote, and compensate persons in all iobs without unlawful consideration                                                                                                                                                                                                                  i
                      ot race, color, re11g1on, sex, national origin, age, disability, covered veteran status, sexual
                      nriPnti:itinn nr "'"" nth Pr c,t!,tnc nrnt,,,,t,,,l "hu <>-nnH,,,. "hl,. 1.,,.,                                                                                                                                                                                                                                   I
                                                              uuu U..U.U.1.JLI\.., UJ.J. u.1.vu.,.-,                                             u.u,.,
                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                        I
                      A.V         .lU.'-'.U.L.l.LJ                                                                                    V.1.                     VUUJ..1-'C..U,J.J .-:,                 \..J.U,l'.lU)J.UCiUL .lJiV~c;oo OU                                            ClO     LU 1U.1U.lt:1                    LU~

                      principles of equal employment opportunity. Specific examples include:

                                  !I                                                                                                                                                                                                                                                                                                    i
                                                    accomplished without unlawful discrimination against any individual ·with regard to race,
                                                         ,

                                                    '-'"'"'-'""'>   •
                                                                          ,   •     •

                                                                        .._..u,e,A.V.A.&)        ...,v_.. .. ,
                                                                                                                              • •

                                                                                                                   .a...1.1••u •..1.v,1,,u.u.
                                                                                                                                             ,             •      f

                                                                                                                                                      v.t..a.t:,,u,.a.,        u.t,v,
                                                                                                                                                                                                    .. •         ..   ... ••

                                                                                                                                                                                                   \,,.f..LUU.JJ.LI..LLJ,              VV'°'-''-""'U
                                                                                                                                                                                                                                                           ..           •

                                                                                                                                                                                                                                                                  ~"-"'-""'.L.U,,U.         .:>\.ULU.:t,             llVAUU.1
                                                                                                                                                                                                                                                                                                                                   ..   I
                                                    orientation, or any other status protected by applicable law. The Company will contact
                                                    Known sources or potenna1 mmoruy, rema1e, 01sao1ea ana veteran appucants so as to
                                                                                                                                                                                                                                                                                                                                        i
                                                    m::iximi1.e the rn1rtif'in:1tinn nf snf'h :mnlif'~nts.                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                  Page 1 of 2                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                        I
            Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 30 of 42

I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     i
I                         abilities,
                           .      . skills
                                      .. and experience.
                          t,.A.&t..4.1.
                                                .      .
                                                         The Company
                                            .1.1,..1.J.U\J-',.&.l,..J
                                                                        will undertake good
                                                              . . . . . . . . . . ...
                                                                        U..1..1.'I...I.
                                                                                       .    faith. efforts to ensure
                                                                                          ... v
                                                                                                              .
                                                                                                  ........u ......1.1,.,   ..., .........   .t' ... '--'J vvu,   \.-.1.UU.IJ.A.V\..,L           ,U,.l."-1..1. Y J.\,.J,.l,.,U,,4&U'              U.l.4'-4         '-''-'I'.._,,."-''-"'       Y   ...,1,....., ... u. ... .1.u   '' .u.v "" \.,
                                                                                                                                                                                                                                                                                                                                                      I
I                         qualified (as well as those who become qualified through training) are considered for
                          promonon. rn maKing promonon oec1s1ons, mose managers mrecuy mvo1veo ana omer
                                                                                                                                                                                                                                                                                                                                                      I
I                         imnlirnhlP nPr.•mnnPl will 11.'lP irooil fr1ith pfforts to Pns11rP thnt nmmotions nrP hnsPil on                                                                                                                                                                                                                             I
I                        valid occupational qualifications.
                                                                                                                                                                                                                                                                                                                                                      I
I                c.       Transfers. When vacancies occur, appropriate management personnel will make good
                          li:UUI t;UUl u,                               LU       IC:lH::CL                     LldU.:>ltH, Ul                               4uc1uueu                         UllllUI                 ny                 dllU            ltUlcUC 1::1111:'IUYtt::>,                                               Ul::>i:tUll::U
                                                                                                                                                                                                                                                                                                                                                      I
I                         individuals. and covered veterans into all auulicable areas thrornrhout the organization.                                                                                                                                                                                                                                   I
I                ,.J     r-r,..., _ __...: ......... -1-!..-..-,...       cit.. ......... 1...l ....... ...1 ........ -1-.:,...._,... ! .... ..,L ....               n ............................... ..J ...   .................1.. £ .................   l..,... ......... .........,.,.,. - ...................... _ .. -1-t.. ....... -,...!ll   I
I                         be based on 11011di_scrimin~to1y facto_rs. '.f?e_ Col?pa_ny _:will a)so mak~ good faith'efforts to
                          Vll.!>UiC, UlQL U1111V.l1UC.O                                                      auu nvun:;u,                                   Uli:)QUJ.CU JUUlV.lUUGJ.O                                                   auu             \..,UVC.J.C.U VCt,.{;J.QU.:, a1c. llC<llCU
                                                                                                                                                                                                                                                                                                                                                      I
I                         in a nondiscriminatory manner with respect to termination.                                                                                                                                                                                                                                                                  !
i                                                                                                                                                                                                                                                                                                                                                     I
I       recalls, and Company-sponsored education, training, tuition assistance and social / recreationai
        p,1,,vt,&.«.&..a..1.u
                                  .
                                 4,1,..1.     u.
                                                                  ...            . .
                                                    .1..i.v.1..&'-'UUV.A.4.&..&..1...1..1..Ll.4.1.VLJ                            .a..i..1.".1...1..u,v.1.
                                                                                                                                                                         .
                                                                                                                                                            vv.t.1.U.&.V'-'--'".&.1.
                                                                                                                                                                                                         .... ...
                                                                                                                                                                                                   ,1.1.1..1..1.        1..1..1.1,,.,
                                                                                                                                                                                                                                          ~----·
                                                                                                                                                                                                                                         -..J.t.     '-"....., ...    u     .&."'b".. ..,_.,..,v.a..a.u ""'.1."
                                                                                                                                                                                                                                                                                                                                   .      .
                                                                                                                                                                                                                                                                                                                                       V1.<lAV4
                                                                                                                                                                                                                                                                                                                                                      I
I       federal and state equal employment laws.                                                                                                                                                                                                                                                                                                      I
I   A   'l'n -,rlrninict<>r th<> ('Arnn<>nu'c <>rnnlnuAP hPn<>fit nl<>n" in,-,lnrlino hnt nnt limit<>rl tA <>nv ,•,.tirAmAnt                                                                                                                                                                                                                          I
I       pension, disability and insurance benefits, in a nondiscriminatory manner consistent with the
        "T""I,,,..,"",       , .•              , .1      r ,        ,             ,  • ,                 ,      1          , 1
        -.-. - - · ...,_...,o-·- .. ------ ----- ~------ _____ ....,...,,..... _______ ..,.. __ -~-..... - ----r--,,;---------.. ··-·
                                                                                                                                                                                                                                                                                                                                                      I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
i                                                                                                                                                                                                                                                                                                                                                     i
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     i
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
i                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                     I
i                                                                                                                                                                                                                                                                                                                                                     I
i                                                                                                                                               Page 2 of 2                                                                                                                                                                                           I
I                                                                                                                                                                                                                                                                                                                                                     I
                              Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 31 of 42



                                                                                                                                                                          POT .Tr.Y NTTMRF,R!                                           01-1111


                                                                                               !Jl\.1 t!.V l~~Ut!.V: 05/ :£;j/ :£01::J,                                                                rev1seu U/ J./ :£UJ.O


I SECTI~N:                               ~mployee Rela~o-~s
                                                                                                                                                                                                        - ...
I ,:, u     .l>tl ,L:A... .I. •




 Appltcablllty:

  This policy is ongoing and applies to all S&D work sites. Every manager, employee, contractor and
  ,                             ,_rr ___ ____ , ____ , ____              ··--·------!1..!1!a... ..... - . l .... -.a..t.. ... - .... 1: .......
  . . .......-.. r - - -- J   ... ----- --- - --- ... - - -- - • - -- - - - .,. -




  Puruose:
 'l"'l.ln        ~nHn., .. ~ ... m"                 C!RTn rinff"t>t> <>n-1 'l'P<>'" f'nmmitmi>nt tn ,ulnnt fr,ir <>mnlnvmPnt nr::irtirP"                                                                                                         Thi,.,
  employment practices policy is informed by relevant standards of Social Accountability 8000 ("SA8ooo"),
             •-        ...      ,              ,   .•          .                      ••          "1          1.1             ,        r,                ,.    ,,       .. ! ...   .! •• _ , , ___     .1!--.! ... 1! .. ____ .l ------1-! .. .a..
 "t'"''"'"''""'"'"'.,.,J ".t.•vu..., .,'-'.,_.............b    '"...., ..,,...,...,_1::'..._ .... ...,. .............................................................../, -••-• -------------------,   ------r----- ··--·· -            ----J.·-··---·
 practices, working hours and remuneration and adherence to all federal, state, and local laws.


  Policy:

 The company commits_ to informi~~ ~11 e11:1;ploye~s _of it~ polic~ a~d position .on the S~B?oo s~n<!ard .. ~I
  l::!UJ:JlUYt:~ n'Ul UC lUQUC.                               anc.u.c; Vl            UJ.1.:> J:JV1.lV)'•            vv.1ue, .1.v1.nu.1.u. uu ,U,\.,t,                         \.,I.U..P"-VJ'-''-'IJ       nu.a.....,"' ..,.a.,.u.a..a.vu v.u. ..,.....,.,_v

 nolicv in new emolovee orientation. Periodically throughout the year the Company will reaffirm its
 commitment to this policy through employee commumcat1ons sucn as emaus, posnngs, tne L;ompany
 1'.Tn.... -.c,lr.i.++n~       ,,",1    T'\'l'U'"rnll c,tnfft=ii"rC




            1.        Child Labor
           2.         rorcea, l.-Ompu11sury Lauur auu nuuiau .uaun:.tuu~
           'l.        m~~lth &- s~fotv
           4. Freedom of Association / Right To Collective Bargaining
                      n• ....... -•-•--"''""-
           v·

           6. Disciplinary Practices
            /•         YYU1A1.1.l0 .1..1vu1.:,

           8. Remuneration / Compensation
           9. Management .Systems




 ~&:lJ         l,;Ollee anO lea OOeS                           IlUl UUU:t.e CUHU JaUUl' !iUU 1L 1:iU.l'.l'UlLl:i Utt: .:>.rtOUUV                                                               l:tlcUiUc:UU auu              0   u1uc;uuc;.:, uu

 ,.hllrl hhnr FnrthP.rmm·P.. s&-n rloes not emnlov individuals under the ae:e of 18.




                                                                                                                    Page 1 of 3
                                             Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 32 of 42


I                                                                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                                                                     I
    Forced & t;ompulsory Labor
I                                                                                                                                                                                                                                                                                                                                                                                                     I
I   The comp~ny ~?es not SUPJ?O~ forced ~r. comrul_~ory labor _includin~. human trafficking an~l(?r ~!avery.
    ,,v             ................ '1. .......   ,...,..,............J         L-''-"-t'J._....., .....    ......... ..., ..................... - ...... .....0 ....... -.J      ..., ...        ~ .......   ..., .......       ..., .........   1" ... \ J J V V U •             ..&.4.1.V   ._,, .............   1''-'"' ... J   .1.1,v,v.1.     ,,.1.1,..1..0..1..1.v.1.u..:s         U.1..1.J
                                                                                                                                                                                                                                                                                                                                                                                                      I
I   personnel's salary, benefits or documents in order to force such personnel to continue working with the                                                                                                                                                                                                                                                                                           i
    company. rersonne1 nave me ngm w tennma1e mell' emp10ymem: ar any nme, provmea reasonao1e
I   nntirP iR nrnviilPil.                                                                                                                                                                                                                                                                                                                                                                             I
i                                                                                                                                                                                                                                                                                                                                                                                                     I
i   Health and Safcty:                                                                                                                                                                                                                                                                                                                                                                                I
I   S&D Coffee and Tea is committed to the continuous imorovement of the health and safetv for its                                                                                                                                                                                                                                                                                                    I
    employees. ~ecunty guarcts at the tteactquarters campus are not armed and are present tor protection ot
I   Q.QTT\             l"\'11/"\l'ltl.l"'hr                                                                                                                                                                                                                                                                                                                                                           I
i                                                                                                                                                                                                                                                                                                                                                                                                     i
I   Freedom of Association & Right to Collective Bargaining:                                                                                                                                                                                                                                                                                                                                          I
I   ~Rrn <:nffpp ::incl TP::i rPf'.nimhP.R itR PmnlnvPPR' ri11htR tn inin tr::iili> nninn.~ nf thi>ir C'hnirP ::incl to rnllP<'tivPlv                                                                                                                                                                                                                                                                 i
I   bargain. While the company recognizes this right, it also believes that it fosters a positive employment
    ,... ..... ..:_ .... _ .......... _ ... ... -.-1 ...i.. .... a.                           .... _..,_ .--....~ ..........      .a..1.. .......... ,_ ........ 1.-1 ................... 1.................. -                                ,1.\... .... .................. ,... ...... _ .. .... -...1 .... 1...,.,, ......- ........ 1.., ______ ......... 1,l -~ .. .J-1... _                   I
I   in the best interests of any involved.
    \..,V.lJ.J..U.lU.lU\.,UUV.l.l 1,..V                                          u.u. u...1.uo,\.,,U.l\.,.U.I,..
                                                                                                                                                                                 !he _Company_ is coD?mitted to _provi~i:r'-ig open lines of
                                                                                                                              UJ.J.U .l..l.U..., U.V\'\..,J.V}'\.,U. UH V.P\..,U. UVVJ. .PVU\..-) J.Vl. ~UJ\'U.J.E, .PJ.VUJ.\..:.U.1.::, u1at                                                                                                                          .UJ.\...J.UUt~
                                                                                                                                                                                                                                                                                                                                                                                                      i
!   all levels off management including the CEO.                                                                                                                                                                                                                                                                                                                                                      I
I                                                                                                                                                                                                                                                                                                                                                                                                     I
!   Discrimination:
                                                                                                                                                                                                                                                                                                                                                                                                      I
I   In accordance with our Equal Employment/Non Harassment and Affirmative Action Policies, the
    l..,UUlJJUUY uut:::; UUl t:u1:,a1:,t: 111 Ul l>U!JJJUll auy tyjJt: Ul UHU::\WlUl u1::;cnuuuauu1:, viacuct:::;, UUl uue::; l l lUlt:raLt:
                                                                                                                                                                                                                                                                                                                                                                                                      i
I   unlawful harassment in anv form to occur. RmoloverAc;; are informed of our Rmrnl RmnlovmP.nt/Non                                                                                                                                                                                                                                                                                                  I
    Harassment Policy during new employee orientation and during new hire signup.
I                                                                                                                                                                                                                                                                                                                                                                                                     i
I                                                                                                                                                                                                                                                                                                                                                                                                     i
i                                                                                                                                                                                                                                                                                                                                                                                                     i
    ~&u  conee ana Tea has a aennea 01sc1punary process. This process 1s exp1amea to au employees m new
I                         'T'l-iP f'nmn<11111 ,lr,,>c, nnt ,,,,,1 unTT nr,t '3110-!>0A ;,, ,..,,. c,nnnnrl tl-.A """ ,-,f ,.,,-,,.nr,rc,l
    <>mnlnut>P ffMt>nt<1t;",,                                                                                                                                                                                                                                                                                                                                                                         I
i   punishment, mental or physical coercion, or verbal abuse. Employees are trained on the progressive
     ,.         I        '11
    _ .....,.., .. t' ................ .1 t' ...............-'
                                                              '1•                t                                    1                             I

                                                                                 .............. ..,,. -···.t'•..,.;-.., --·--- ... ~-·- ..... -· .......... _
                                                                                                                                                               ,         ,   t                           '1    1              t                              1
                                                                                                                                                                                                               _ .............. -0 .......... , .......... _ .....
                                                                                                                                                                                                                                                                     •          '
                                                                                                                                                                                                                                                                          ~-o··-r·
                                                                                                                                                                                                                                                                                                                                                                                                      i
i                                                                                                                                                                                                                                                                                                                                                                                                     I
I   Workine: Hours:                                                                                                                                                                                                                                                                                                                                                                                   i
I                                                                                                                                                                                                                                                                                                                                                                                                     I
I   normal ;ork~eek ~ Monday through Friday and is 40 hours in length. Overtime is encou;aged to keep
     ...                                                                   ...            •                     ...                                                  •             1                                ...                ...                       -        ...                                                            ...             ...                         ...              I
    U11v        vv.u.J..1''4.l.lj'                         ,l,'"-VUU,\..,1,..1.                     V. UJ..1.U        VVJ.Ul-''-''-..1.'-J. • v                                                      ,1.J.,1.U,.l,...l.'\.VLPJ.UV'-'•                            . L.U..J.,ll".l'-'J vvu               (A.J.V            J...I.V t VJ.   J.\JA'\.,A...   u,    VVVJ.\,.,\..,U'                 V.L


                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                              'I'                                                                   J.,,1.J.     '- ...... ....,




I   pressured to work more hours than as permitted under applicable federal, state and local laws.
    uccas1onauy tne company w111 oner aaamona1 rmancrn1 mcenuves aoove ana oeyona ume ana a nan ana
I   rlm,hlP tjmp n<>ll "" cm T11f'Pntfop tn ,,mrk ,:,,l,litinn<>l h,mrc::                                                                                                                                                                                                                                                                                                                             i
I                                                                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                                                                     i
I                                                                                                                                                                                                                                                                                                                                                                                                     I
I                                                                                                                                                                                                                                                                                                                                                                                                     i
I                                                                                                                                                                                        Page2 of 3                                                                                                                                                                                                   I
                                     Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 33 of 42

I                                                                                                                                                                                                                                                                                                                                               I
I   Dlllm11niP~t1f·lnn /C,nmnPn~at-ion•                                                                                                                                                                                                                                                                                                         I
I   nn
    ----
               T"'-      r,    rr
                         ------ ----- ---· --------- ---- ---- ··-·o- .... r ......... _ ----· ....                                                               ~   ............... - ........ ,,..., ................................... , . . . .,~ .... "-' ............ ..., ........ J "'""'-"''"'' , ... .a. ..... v\..
                                                                                                                                                                                                                                                                                                                                                i
i   the federal legal standard (Fair Labor Standards Act or FLSA). Time worked above 40 hours is paid at                                                                                                                                                                                                                                        I
    LUUt: ,:UlU i:1 lli:111 i:1UU Ul.Ut: WUl'l\.t:U UH .::lUJlUay l:S palU a[ UOUlHe nme, ror non-exempt: l'L.::iA worKers. Ali
I   timP workpo on ii holi,fav ii. nHio /It clo11hlP timP in :iclclitirm tn rPrPivino hnlirbv mm A11 Pmnlnv<><><> ,,,..,                                                                                                                                                                                                                        I
I   provided with a biweekly pay record explaining deductions taken, hours worked, pay computations, and
    ,t.,...,..,,...,-,    ,.H!,4.l-,,\..,...,.1,.1          ry,l-.,...   ,,...,._......,..,.._,.. .. ..,,....:11
                                                                                      ...      ..
                                                                                                                    _,,...,..,,.. .. o,-!1!.,......,   -~-.,,-.11
                                                                                                                                                       ...   .,
                                                                                                                                                                                 .J_.J •• _.J..!..., •• _                £ ___         .J! __ ! __ l.!__
                                                                                                                                                                                                                                                     ...                    "'     .I:          ...-   -   -   --·
                                                                                                                                                                                                                                                                                                                                n,.1            i
I   company ensures that all wages paid are in a manner that is convenient and safe for all employees.                                                                                                                                                                                                                                          I
I                                                                                                                                                                                                                                                                                                                                               I
    1nanagement ~ystems:
I                                                                                                                                                                                                                                                                                                                                               I
I                             Commitment
                               n n n         r,      rr            _ . ., m .                rr•
                                                                              - --, ----------                     ------ -- --           - - - - - - - - - - - - - --           ---------·                   ........   _..,_ ..... "'1. ........... _. ..... .,_ ..... ,.. ..... ....... _ .... ......., t""-"""'""'...,J            A.I..&
                                                                                                                                                                                                                                                                                                                                                I
I                             addition to all Federal, State, and Local employment laws.
                              \-UiUUUllC:U LU LUC: l.'VUL1UllVU;, uuptVVl::lUt:Ul Vl a;, 1-'t:HiUiUlt:l 1-'Ulll:lt:::i,
                                                                                                                                                                                                                             Furthermore, the Company is
                                                                                                                                                                                                                                              .till 1Jel:SUUUei jJU11Cle8 ailU
                                                                                                                                                                                                                                                                                                                                                I
I                             this oolicv are available for review in the Human Resources <lenartmPnt. Thii. noli<•v is nrnviclPrl                                                                                                                                                                                                              i
                              to and reviewed with each employee during new employee orientation and during new hire sign
I                                                                                                                                                                                                                                                                                                                                               I
I                                                                                                                                                                                                                                                                                                                                               i
I                             Executive management commits to review the adequacy, suitability, and effectiveness of this                                                                                                                                                                                                                       I
                              poncy at: 1easi once per year.
I                                                                                                                                                                                                                                                                                                                                               i
I                             Management Representative
                              n,l__        r,--••----•-·
                                                      ...          .,,
                                                                         _l __ ! ____ , __
                                                                                  u
                                                                                                       ,1 __       T't. 1                    rTT

                                                                                                                                                 -- ------·-- ---- - --- - -- -·- --- - -r- --------- · -                                                                          -- ......................................................,
                                                                                                                                                                                                                                                                                                                                                I
I                             policy and to ensure that the requirements are met.                                                                                                                                                                                                                                                               I
I                             Emnlovee Committees                                                                                                                                                                                                                                                                                               I
                              Established satety conumttees made up ot hourly employees who volunteer to participate have
I                             f"llfT'l•or.,,rl +" nrvn<'~rlaT" n,.-,++a~C' T"nlri+~nfT                                             +f"\    +-hn n-..1"\nn ..... -.-.+1~- ..... ,'.I ,;...,, +-l-,,;,., ....-...-..1!.-....-~ .,...,,l                            -1-,....    ,..,,.... ........ ~ ........ .: ...............   .-..- ... -     II

I                             concerns to members of management.                                                                                                                                                                                                                                                                                I
I                                                                                                                                                                                                                                                                                                                                               i
I                                                                                                                                                                                                                                                                                                                                               I
I                                                                                                                                                                                                                                                                                                                                               i
I                                                                                                                                                                                                                                                                                                                                               I
I                                                                                                                                                                                                                                                                                                                                               I
I                                                                                                                                                                                                                                                                                                                                               I
I                                                                                                                                                                                                                                                                                                                                               I
I                                                                                                                                                                                                                                                                                                                                               I
I                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                I
'
I
I                   I
                                                                                                                                                                                                                                                                                                                                                I

I                   I
I                   I
I       Page 3 of 3 i
~~--~~------------J
            Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 34 of 42



                                                                         POLICY NUMBER:              01-105

                                       DATED ISSUED: 01/01/2006, revised 08/01/2010
                                                  SUPERSEDES: Open Door Policy, 07/30/1986


SECTION: Employee Relations
SUBJECT: Open Door Policy


Applicability:

All S&D Coffee Employees.

Purpose:

To provide an avenue for open and free discussion of problems.

Policy:

It is S&D's desire to:

    •     listen to employee problems and to provide an unbiased solution, which is based on good sound
          business and ethical practice.
    •     guarantee that problems are resolved without regard to race, color, religion, sex, national origin,
          age, disability or veteran status.
    •     assure that there will be no retaliation or discrimination against any employee for exercising his
          right under this Policy. Anyone, regardless of position, who is found to have retaliated or
          discriminated against an employee for presenting a complaint, will be subject to discipline.

Process:

The following process is usually the best to resolve most situations. If the employee is not satisfied with
the resolution at each step, he may proceed to the next step in the process.

    1. Talk with your immediate Supervisor about the situation.
    2. Talk with your Department Manager.
    3. Talk with your Department Director.
    4. Talk with Human Resources.

This is a suggested method of proceeding. But the door is always open. Feel free to talk with the person
whom you think is in the best position to help you. Usually a supervisor is able to handle over 90% of
employee issues. That is why we suggest you start there. But your supervisor cannot handle every issue.
For instance, suppose your problem involves your benefits. In that case, it makes more sense for you to go
straight to Human Resources, because that is the department that handles benefits.

The management of the Company may not always be able to resolve an issue immediately. In this event,
you will be given an answer/ resolution within three (3) working days, or if it is going to take longer, you
will be given an estimate of how long.

Note: S&D Coffee believes that the above process provides every employee an opportunity
      to solve any problems, which might arise. If you have any questions, please feel free
      to ask your supervisor or Human Resources.




                                                   Page 1 of 1
                                   Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 35 of 42


POLICY NUMBER: 01-1 00
DATED ISSUED: 2005, revised S/22/2013

SECTION: Employee Relations
SUBJECT: Equal Employment Opportunity and Non-Harassment Polley

Applicability:

All Company employees.

Purpose: To set forth the Company's policy against unlawful discrimination and harassment and to establish guidelines for handling reports related to potential discrimination or harassment .

Policy:

Equal Employment Opportunity

It Is S&D Coffee, Inc. policy to provide equal employment opportunity to all employees and applicants for employment without regard to unlawful consideration of race, color, religion, sex,
national origin, age , disablllty, veteran status, sexual orientation or any other stat us protected by applicable federal, state or local law. This policy applies to all terms and conditions of
employment including, but not limited to, recruitment, hiring, placement, promotion, training, discipline, termination , layoff, recall, transfer, leaves of &bsence, compensation and benefits.

Non-Harassment

S&D Coffee also expressly prohibits any form of employee harassment based on race, color , religion, sex, national origin, age, disability, veteran status, sexual orientation or any other status
protected by applicable law. The Company prohibits such harassment by all employees and others associated with S&D Coffee, and the Company does not condone such conduct by business
partners, clients, vendors or other th ird parties with whom the Company has business dealings.

Harassment may Include, but Is not limited to:

A, Verbal or physical conduct that denigrates or shows hostility or aversion toward an Individual because of his or her race, color, religion, sex , national origin, age, disability, veteran status ,
sexual orientation or any other status protected by applicable law, or that of an Individual's relatives, friends or associates;

8. Epithets, insults, jokes, slurs, negative stereotyping or threatening, intimidating or hostile acts that relate to race, color, religion, sex, national origin, age, disability, veteran status, sexual
orientation or any other status protected by applicable law; or

C. The placement, dissemination or circulation In the workplace of any written or graphic material (In hard copy or electronic form) that denigrates or shows hostility or aversion toward an
Individual or group because of race, color, religion, su, national origin, age, disability, veteran status, sexual orientation or any other status protected by applicable law.

Harassment may also Include unwelcome sexual advances, unwelcome requests for sexual favors and other unwelcome conduct of a sexual nature If:

A. Submission to or tolerance of such conduct is made either an explicit or implicit condition of employment;

8. Submission to or tolerance or rejection of such conduct is used as a basis for an employment decision affecting an employee;

C. The conduct has the purpose or effect of substantially Interfering with an employee's performance ; or

D. The conduct creates an Intimidating, hostile or offensive work environment .

If an employee has welcomed sexual advances or other harassing conduct (whether sexual or otherwise) by active participation in or encouragement of such activity, he or she should
specifically inform the alleged harasser if such conduct is no longer welcome In order for any subsequent conduct to be deemed unwelcome. However, failure to give such notice in no way
prevents the Company from taking appropriate disciplinary action against the alleged harasser for his or her behavior.

Further examples of the types of conduct expressly prohibited by this policy Include, but are not limited to, the following

     •       Sexually-suggestive touching, Including rubbing or massaging an Individual's neck or shoulders, stroking an Individual's hair, or brushing against an Individual's body.
     •       Grabbing, groping, pinching, kissing or fondling .
     •       lewd, vulgar, off-color or sexually oriented comments or jokes.
     •       Jokes or offensive comments based on race, color, religion, sex, national origin, age, disability, veteran status, or other protected categories.
     •       Foul or obscene language.
     •       leering, staring or stalking .
     •       Suggestive or sexually explicit posters, calendars, photographs, graffiti or cartoons.
     •       Unwanted or offensive letters or poems.
     •       Inappropriate, sexual or Insulting gestures or sounds .
        •     Offensive e-mails, voice-mails or instant messaging.
        •     Sexually oriented or explicit remarks, including written or oral references to sexual conduct or gossip regard ing an individual's or your own sex life, body, or sexual activities.
     • Questions about an Individual's sex life or experiences.
     • Repeated requests for dates.
     •       Sexual favors in return for employment rewards, or threats If sexual favors are not provided.


Workplace Dating

In furtherance of this policy, S&D Coffee discourages supervisors and managers from dating any subordinate. Such relationships can be disruptive to the work environment, create a conflict of
interest or the appearance of a conflict of interest, and lead to charges of favoritism , discrimination, and claims of indirect sexual harassment. While S&D Coffee recognizes that certain states
have enacted laws prohibiting employers from Interfering with certain lawful off-duty conduct of their employees, the conduct prohibited by this policy Is not off-duty conduct, but conduct
which dlr~tly Impacts th• work environment In a negative manner.

In this connection, S&D Coffee reserves the right to take whatever action Is appropriate, In Its discretion, to protect the Company's Interests In the event of a violation of this or any other
Company policy consistent with applicable law. This may Include reassignment of one or more of the employees Involved. Employees who become Involved In a relationship with an Immediate
subordinate, or anyone else within their ·chain of command,• are required to notify their superior and Human Resources so that the matter can be reviewed and appropriate action taken, where
necessary.

Reporting Concerns

I. Employee Reports
Any employee who believes that he or she has been subjected to inappropriate behavior that violates this policy should promptly report the matter to the Human Resources Department.

2. Reporting By Other Employees
Any employ" who believes that another employee is being subjected to unlawful discrimination or harassment should promptly report such conduct to the Human Resources Department. In
addition, any employee receiving a report regarding potentially unlawful discrimination or harassment should Immediately Inform the Human Resources Department,

3. Alternative Reporting Options
There is no need for any employee to follow any formal chain of command when reporting , discussing or expressing any issue or concern regarding alleged discrimination or harassment.
Indeed, employees may bypass anyone In their direct chain of command and report, discuss or express any issue or concern with the Human Resources Department at any time . In addition, if
an employee Is directly supervised by an Individual In the human resources department, such employee may bypass anyone in their direct chain of command and report, discuss or express any
issue       or concern with the Director of Sales   Administration at any time .

Investigative Process

All reports received under this policy will be reviewed and/or investigated as deemed appropriate by the Company, and appropriate action will be taken to address the matter. During the
Investigative process , Information will be shared only on a need to know basis so as to be sensitive to the privacy concerns of all employees Involved.

All employees raising a complaint and all persons accused of violating this policy shall fully cooperate with any Investigation, Including supplying written statements If requested . In addition, all
                               Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 36 of 42                                    o+
other persons associated with the Company shall fully coope rate with any such investigation if and to the extent requested .

?rotect:on Against Retallatlon

The Company prohibi ts retallatlo n against any Individual who, In good fai t h, makes a complaint under this policy or participates In an Inves tigation under th is policy. Retaliation Is a violation of
thi s policy and should be reported In the same manner as a complaint of discrimination or harassment. Any atte mpt to coerce , intimidate or retaliate against anyone who In good fa ith
complains of a violation of th is policy or who in good faith participates in an investigation under this policy will not be tolerated . If S&D Coffee determines that retaliation has occurred, th e
Company will take approp ri ate d lscl pll nary action, up to and Includin g termination.

false Accusations and Info rmation

The Company recognlus that falso accusations under this pol icy and the providing of false information in an Investigation can have a serious effect on innocent persons . Thus , while the
Company encourages the report ing of unwe lcome conduct perceived to be a violation of this policy, if the Company determi nes that a pers o n has provided false informatio n in making a
complaint or as part of an Investigation under this policy, the Company will take approp riate disciplinary action , up to and including term ination .
I have read and agree to the above pollcy . .                                                                                      Yes




•
Hourly Affirma tive Action Po licy




POLICY NUMBER: 01-101
DATED ISSUED: 200S , revised 5/23/20 13

SECTION: Employee Relations
SUBJ ECT: Affi rmative Action Polley

Applicability:

All Company es tablishments .

Purpose:

To advance the Company's commitment to equal employment opportunity and to comply with Its obligations as a federal contractor.

Policy:

As set forth In our Equal Employment Opportunity and Non - Harassment Policy, 5&0 Coffee is committed to treating app licants and employees In all aspects of employment without regard to
unlawful di scrimination or haras sment. To further this commitment, and as required by federal law, the Company has developed an affirmative act ion plan ("AAP") for women, minorities,
disabled Individuals and covered veterans.

The Company's AAP has b"n prepared In conformity with Executive Order 11246, the Rehabilitation Act of 1973 , as amended , the Vietnam Era Veteran's Readjustment Act of 1974, as
amended, and the Implementing regulat ions of the Office of Federal Contract Compliance Programs (OFCCP). The MP is des igned to provide guidance to manageme nt with respect to the
Company's commitment to full Implementation of its affirmative action obligations under federal law. If desired, employees and applicants may review the Company's written MP for disabled
Individuals and covered veterans, whi ch Is available In the Hu ma n Resou rces Depa rt ment duri ng regular business hours .

The Company's MP Includes , without limitation, the following commitments :

1. To continue to provide equal employment opportunity to all qualified persons, and to continue to recrui t, hire, tra in, promote, and compensate persons In all Jobs without unlawful
consideration of race, color, religion, sex, national origin, age, d isability, covered veteran status, sex ual orie ntation, or any ot he r statu s protected by applicable law.

2. To id,ntlfy and analyze all areas of the Company's employment process so as to further the principles of equal employment opportunity. Specific examples Include:


       a. Recruitment and Se lection. The recruitmen t and hiring of all pers on nel Is to be accom plished without unlawful d iscrimination against any ind ividual wi th regard to race, color, re ligion,
       sex, national origin, age, d isability, covered veteran status, sexual orientation, or any other status protected by applicable law. The Company will contact known sources of potential
       minority, fem.ile, disabled and veteran applicants so as to maximize the participation of such applicants.

       b. Promotion. Individuals will continue to be upgraded and promoted on the bas is of the ir abilities, skills and experience . The Company will undertake good fait h efforts to ,nsure that
       minority and f,male • mployees, disabled Ind ivid uals, and covered veterans who are qu alified (as w, 11 as those who becom• qualified t hrough traini ng) are cons idered for promotion. In
       making promotion decisions, those managers directly involved and other app licable personnel will use good faith efforts to ensure that promotions are based on valid occupational
       qualifications.

       c. Transfers . When vacancies occur, appropriate management personnel will make good faith effons to effect transfers of qualified minority and female employees, disabled Individuals,
       and covered veterans Into all applicable areas throughout the organ ization .

       d. Terminations . Should reductions In the Company's workforce become necessary, they wi ll be base d on no ndisc riminato ry fac tors. The Company will also make good faith effo rts to
       ensure that minoriti es a nd women, d isabled Individuals and covered vete ra ns are treated In a nondiscrim inatory manner with respect to termination.

3. To administer pers onnel actions In areas su ch as compensation , discipline, transfers, layoffs , recalls, an d Company-sponsored educati on, training, tui tion assistance and soci al / recreational
programs In a nondiscriminatory manner consistent with the OFCCP's regulations and other f,deral and state equal employment laws.

4. To admi nister the Com pany's employee benefit plans, Including bu t not limited to any retirement, pension, d isability and Insurance benefits, In a nondiscriminatory manner consistent with
the OFCCP's regulations and other federal and state equal employment laws .
I have read and agree to the above policy . .                                                                                      Yes




•
POLICY NUMBER: 01 - 102
DATED ISSUED: 06 /1 0 / 2004 , rev. 08 / 01 / 2010

SECTION: Employee Relations
SUBJECT: Corporate Conduct / Corrective Acti on

Ap plicability:

This policy affects all employees of S&O Coffee and applies to all Company property which Incl udes owned facilities , leased space, pa rking lots, Company veh icles and perso nal veh icles used for
Company business.

Policy:

The Corporation expects all employees to observe ·common sense· rul es of good conduct towards cowo rkers, cu stomers and sup pliers alike. However, from time to time Incidents occur wh ich
di srupt the o rdorly and smooth functions o f our d ay-to- day oporatlons . Our Corporate Conduct / Corrective Action Procedure Intends to recogn ize and correct any performance deficiencies
associated with thes e Incidents so that they do not reoccur.

The followine Includes actions and behavior of such a serious nat ure that a first occurrence may warrant termination without prior warntne. This list In not Intended to be all Inclusive:

(1) Insubord ina ti on, I.e. refusa l to obey a d irect work order o r g ross di srespect toward management. (Any work order to do something Illegal, unsafe, or unethical should be brought to the
immediate attention of a member of the Human Resource Department.)
                              Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 37 of 42
I, John Lovelace, hereby acknowledge that I have been presented and understand the above mentioned documents . I also acknowledge that questions related to these documents should be
dlscJssed with Huma" ~esoJrces.

Pl t!!:ase: enter your fi rst ano last name as It appears m the above paragraph :                                     John H Lovelace
                                                                                                                      Accepted
vatoSI~                                                                                                               Aug 31, 2020 02:03 ac-,
                               Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 38 of 42


Leslie Eagle

From:                                  Ryan Ciak
Sent:                                  Wednesday, February 24, 2021 9:26 AM
To:                                    Leslie Eagle
Subject:                               FW: Welcome to Westrock Coffee




              rd ,

 R an iak
 Client Experience leader
 C: 501.902.9909 / 0 : 501.500.8142




           n~~rl v, ? en'\ <>r ,   1· PM
To: johnlovelace44_6yr@indeedemail.com




W k                    lient
                          ri n T ar11 ET)! W r s                                                                  b:::r   th   f r oL:r & : ~
dav of em plo ment wit h Westrock Coff e! You are offi iall

11   ,   'lted " r                                                           .,.

         •
         •
         •   Training will be facilitated from 8:00am to 5:00pm, each day. Please plan to arrive by 7:50 am. We will begin training at
                  al""
         •
         •
         •



                                             h.er




                                                                     1
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 39 of 42
    Ryan Ciak
    dient Experience Leader
    C: 501.902.9909
                                         Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 40 of 42



r-- - ·
                                                                   .,.,, _,... __ ,,.. ,,. ..,, ,              L..r-.."' rJ •~- ,                ,n          , , ,,     1   ••••n .J ,,.,. ,.
                                                                   •   • " . .. a,o " " •• -. .. • • • •   .   •   "   • •   o • •'"•• •""   O   -., .   I    .__..,-   0   •   , , , --.,.   n •• '

To:                                                                Leslie Eagle
~ •• L..1-~.                                                       nA,, ,,.,_, _____ ...... \AI .... -.L ........ -1.                                         r-"-- .,. _______                        L----   1-L-   I-··-'----




  ~----- .,..r_,p
  Client Experience Leader



                             D OFFEE &TE   m~~· comt: CCIIIPAIIY•Uc




Sent: Wednesday, September 2, 2020 2:29 PM
..- _ . n. · - - r!-1 ,   ,,_! ... 1.. - "=' - - - ' - - U - -   ___ ..,


Subject: Welcome to Westrock Coffee




, nanK yoU! , am very ext:1teu cu JUHi me cec:1m1



By replying or using an indeedemail.com email address, you agree that this email will be processed and analyzed according to the Indeed Cookie Policy,
                                   Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 41 of 42


Leslie Eagle

From:                                                  Joyce Latham
Sent:                                                  Wednesday, February 24, 2021 9:31 AM
To:                                                    Lesl ie Eagle
Subject:                                               Joh n Lovel ace - Meeting 9/ 18




 File        Meeting       Schedufmg Assistant          Tradcing          Insert      Formal Text         ReYIP#        Help         Q Tel me 'llohat you want to do

 u rn
 C.Octl •     V
                       ®
                       Skype                 Meeting
                                                             ~
                                                            Cool.ct
                                                                           ~
                                                                           ~
                                                                                      0    None
                                                                                                8vsy
                                                                                                                 ;\ Rt<uflMCC
                                                                                                                                    fb
                                                                                                                                    Tags
                                                                                                                                             ~
                                                                                                                                            Otct.te
                                                                                                                                                         0 ©
                                                                                                                                                      xhedulcwllh Sdtin91
                                                                                                                                                                                J)
                                                                                                                                                                               lnl'lghts
                                                                                                                                                                                                C
                                                                                                                                                                                                Vic
 Mtttmq            t.ittt,ng                  Notes       AtlMdees    v    J'.]   v                                                                   A:ingCffltl•I                          Ttmp
      Amons       S~ypc Mc- Tuffl Mt-       Mccl11>9-         Attcndttl                                Oj>hons                              \'o1CC    R,n.,Ccnt1•I S<hcdutcr               l.ty Tcre

 © Al1tndet rcsponus: 9 •cupttd, 0 tcnU-1Nttf •cctpttd, 0 dccllntd.

                         T,1fc      Provide you updates from the Leadership conference and my other trip this week
      Send                          o Kirn ectn•rd, Koostrt S1,1m • ~ o o..on•                          Ph,lhpr   o Meg;"   Smtllooo¢      Lo,c«• Oumu: John Loys:Jm;; o l'.M!tl t:ffrnotorc
   Update                           o /Plb Ers:rouo· o /tooi!cr <i1dd1osu: o H lti s1mcu
                       Option;il

                                      Fri 9/1 &/2020         E]       1:00 PM             ..,     D All dry D ti       T,m, zones

                       End time                             El        ;?:()()PM


                       loc~ticm




                                                                                                          1
Case 4:21-cv-00614-KGB Document 2 Filed 07/08/21 Page 42 of 42
